

Exhibit 10.1
 
Execution Version
 


 
AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of May 2, 2006
 
by and among
 
THE HAIN CELESTIAL GROUP, INC.
 
and
 
BANK OF AMERICA, N.A.
as Administrative Agent,
 
KEYBANK NATIONAL ASSOCIATION and
 
CITIBANK, N.A.
 
as Co-Syndication Agents,
 
FIRST PIONEER FARM CREDIT, ACA and
 
HSBC BANK USA, N.A.
 
as Co-Documentation Agents,
 
NORTH FORK BANK
 
as Managing Agent
 
and
 
THE LENDERS PARTY HERETO
 


 


 


 


 
BANC OF AMERICA SECURITIES, LLC,
 
as Sole Lead Arranger and Sole Bookrunner
 


 


--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1
Section 1.01 Definitions.
1
Section 1.02 Terms Generally.
19
ARTICLE II. LOANS
19
Section 2.01 Revolving Credit Facility.
19
Section 2.02 Revolving Credit Notes.
19
Section 2.03 Letters of Credit.
20
Section 2.04 Swingline Loans.
24
Section 2.05 Increase in Commitments.
26
ARTICLE III. PROVISIONS RELATING TO ALL EXTENSIONS OF CREDIT;
 
FEES AND PAYMENTS
28
Section 3.01 Interest Rate; Continuation and Conversion of Loans.
28
Section 3.02 Use of Proceeds.
30
Section 3.03 Prepayments.
30
Section 3.04 Fees.
31
Section 3.05 Computation of Interest and Fees.
32
Section 3.06 Illegality.
32
Section 3.07 Increased Costs.
32
Section 3.08 Indemnity.
34
Section 3.09 Mitigation, Obligations; Replacement of Lenders.
34
Section 3.10 Taxes.
35
Section 3.11 Pro Rata Treatment and Payments.
37
Section 3.12 Funding and Disbursement of Loans.
38
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
39
Section 4.01 Organization, Powers.
39
Section 4.02 Authorization of Borrowing, Enforceable Obligations.
39
Section 4.03 Financial Condition.
40
Section 4.04 Taxes.
40
Section 4.05 Title to Properties.
41
Section 4.06 Litigation.
41
Section 4.07 Agreements.
41
Section 4.08 Compliance with ERISA.
41
Section 4.09 Federal Reserve Regulations; Use of Proceeds.
42
Section 4.10 Approvals.
43
Section 4.11 Subsidiaries and Affiliates.
43
Section 4.12 Hazardous Materials.
43
Section 4.13 Investment Company Act.
43
Section 4.14 No Default.
43
Section 4.15 Credit Arrangements.
43
Section 4.16 Permits and Licenses.
44
Section 4.17 Compliance with Law.
44


i


--------------------------------------------------------------------------------





Section 4.18 Disclosure.
44
Section 4.19 Labor Disputes and Acts of God.
44
ARTICLE V. CONDITIONS OF LENDING
44
Section 5.01 Conditions to Initial Extension of Credit.
44
Section 5.02 Conditions to Extensions of Credit.
46
ARTICLE VI. AFFIRMATIVE COVENANTS
47
Section 6.01 Existence, Properties, Insurance.
47
Section 6.02 Payment of Indebtedness and Taxes.
48
Section 6.03 Financial Statements, Reports, etc.
48
Section 6.04 Books and Records; Access to Premises.
49
Section 6.05 Notice of Adverse Change.
50
Section 6.06 Notice of Default.
50
Section 6.07 Notice of Litigation.
50
Section 6.08 Notice of Default in Other Agreements.
50
Section 6.09 Notice of ERISA Event.
50
Section 6.10 Notice of Environmental Law Violations.
51
Section 6.11 Compliance with Applicable Laws.
51
Section 6.12 Additional Subsidiaries.
51
Section 6.13 Environmental Laws.
52
Section 6.14 Management Letters.
52
ARTICLE VII. NEGATIVE COVENANTS
52
Section 7.01 Indebtedness.
52
Section 7.02 Liens.
54
Section 7.03 Guaranties.
55
Section 7.04 Sale of Assets.
55
Section 7.05 Sales of Receivables.
56
Section 7.06 Loans and Investments.
56
Section 7.07 Nature of Business.
57
Section 7.08 Reserved.
57
Section 7.09 Federal Reserve Regulations.
57
Section 7.10 Accounting Policies and Procedures.
57
Section 7.11 Hazardous Materials.
57
Section 7.12 Limitations on Fundamental Changes, Limitations on
57
Consideration.
57
Section 7.13 Financial Condition Covenants.
58
Section 7.14 Subordinated Debt.
58
Section 7.15 Dividends.
58
Section 7.16 Transactions with Affiliates.
59
Section 7.17 Negative Pledge.
59
ARTICLE VIII. EVENTS OF DEFAULT
59
Section 8.01 Events of Default.
59
ARTICLE IX. THE ADMINISTRATIVE AGENT
62
Section 9.01 Appointment, Powers and Immunities.
62
Section 9.02 Reliance by Administrative Agent.
62
Section 9.03 Events of Default.
63
Section 9.04 Rights as a Lender.
63
Section 9.05 Indemnification.
63


 
ii

--------------------------------------------------------------------------------





Section 9.06 Non-Reliance on Administrative Agent and Other Lenders.
64
Section 9.07 Failure to Act.
64
Section 9.08 Resignation of an Agent.
64
Section 9.09 Pro Rata Sharing.
65
ARTICLE X. MISCELLANEOUS
65
Section 10.01 Notices.
65
Section 10.02 Efectiveness; Survival.
67
Section 10.03 Expenses.
67
Section 10.04 Amendments and Waivers.
68
Section 10.05 Successors and Assigns; Participations.
68
Section 10.06 No Waiver; Cumulative Remedies.
71
Section 10.07 APPLICABLE LAW.
71
Section 10.08 SUBMISSION TO JURISDICTION; JURY WAIVER.
71
Section 10.09 Severability.
72
Section 10.10 Right of Setoff.
73
Section 10.11 Confidentiality.
73
Section 10.12 Provisions Regarding Co-Syndication Agents and Co- Documentation
Agents.
74
Section 10.13 Headings.
74
Section 10.14 Construction.
74
Section 10.15 Counterparts.
74
Section 10.16 No Advisory or Fiduciary Responsibility
74
Section 10.17 USA Patriot Act Notice
75







 



 


 
 

iii

--------------------------------------------------------------------------------




SCHEDULES
 
 
Schedule I - Subsidiaries and Affiliates
 
Schedule II - Existing Liens
 
Schedule III - Indebtedness
 
Schedule IV - Existing Guarantees
 
Schedule V - Credit Arrangements
 
Schedule VI - Litigation
 
Schedule VII - ERISA Violations
 
Schedule VIII - Written Arrangements with Affiliates
 


 
EXHIBITS
 


 
Exhibit A - Form of Revolving Credit Note
 
Exhibit B - Form of Swingline Note
 
Exhibit C - Form of Guaranty
 
Exhibit D - Form of Reaffirmation of Guaranty
 
Exhibit E - Form of Assignment and Acceptance Agreement
 
Exhibit F - Form of Opinion of Counsel (Cahill Gordon & Reindel LLP)
 
Exhibit G - Form of U.S. Tax Compliance Certificate
 


 

iv

--------------------------------------------------------------------------------




 
 
AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 2, 2006, by and among THE
HAIN CELESTIAL GROUP, INC., a Delaware corporation (the “Company”), the LENDERS
which from time to time are parties to this Agreement (individually, a “Lender”
and, collectively, the “Lenders”), BANK OF AMERICA, N.A., a national banking
association organized under the laws of the United States of America, as
Administrative Agent (the “Administrative Agent), KEYBANK NATIONAL ASSOCIATION
and CITIBANK, N.A., as Co-Syndication Agents (collectively, the “Co-Syndication
Agents”), FIRST PIONEER FARM CREDIT, ACA and HSBC BANK USA, N.A., as
Co-Documentation Agents (collectively, the “Co-Documentation Agents”) and NORTH
FORK BANK, as Managing Agent (the “Managing Agent”).
 
RECITALS
 
WHEREAS, the Company, the Administrative Agent and certain of the Lenders are
party to the 2004 Credit Agreement (as defined below); and
 
WHEREAS, the parties hereto desire to amend in various respects and restate the
2004 Credit Agreement in its entirety;
 
NOW, THEREFORE, the parties hereto agree to amend and restate the 2004 Credit
Agreement to provide in its entirety as follows:
 
The Company has requested the Lenders to extend credit from time to time and the
Lenders are willing to extend such credit to the Company, subject to the terms
and conditions hereinafter set forth.
 
Accordingly, the parties hereto agree as follows:
 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01  Definitions.
 
As used herein, the following terms shall have the following meanings:
 
“2004 Credit Agreement” means that certain Credit Agreement, dated April 22,
2004, by and among the Company, Fleet National Bank, as Administrative Agent,
SunTrust Bank and Keybank National Association, as co-syndication agents, HSBC
Bank USA and First Pioneer Farm Credit, ACA as co-documentation agents, and the
Lenders party thereto (as such term is defined therein), as amended through the
date hereof.
 
“Acceptable Acquisition” shall mean any acquisition (whether by merger or
otherwise) by the Company or any Subsidiary of the Company of more than 50% of
the outstanding capital stock, membership interests, partnership interests or
other similar ownership interests of a Person which is engaged in a line of
business similar to the business of the Company or such Subsidiary (or
reasonable extensions thereof, including, without limitation natural or organic
health or
 

1

--------------------------------------------------------------------------------



beauty care businesses) or the purchase of all or substantially all of the
assets owned by such Person or a line of business of such Person; provided that
(a) with respect to such Person which is the subject of an acquisition, such
acquisition has been (i) approved by the board of directors or other appropriate
governing body of such Person or (ii) recommended for approval by such board of
directors or governing body to the shareholders, members, partners, or other
owners of such Person, as required under applicable law or by the certificate of
incorporation and by-laws or other organizational documents of such Person and
subsequently approved by the shareholders, members, partners, or other owners of
such Person if such approval is required under applicable law or by the
certificate of incorporation and by-laws or other organizational documents of
such Person or (iii) otherwise agreed by all shareholders, members, partners or
other owners of such Person; and (b) no acquisition shall be an Acceptable
Acquisition if a Default or Event of Default shall have occurred and be
continuing or would result after giving effect to such acquisition. With respect
to any Acceptable Acquisition made by the Company that is structured as a
merger, the Company shall be the surviving entity.
 
“Acquisition Debt” means any Debt incurred in connection with an Acceptable
Acquisition.
 
“Additional Lender” shall mean any financial institution which becomes a Lender
in accordance with Section 2.05(a) hereof.
 
“Adjusted Libor Loans” shall mean Loans at such time as they are made and/or
being maintained at a rate of interest based upon Reserve Adjusted Libor.
 
“Administrative Agent” shall mean Bank of America, N.A. in its capacity as
Administrative Agent for the Lenders under this Agreement or its successor
Administrative Agent permitted pursuant to Section 9.08 hereof.
 
“Affiliate” shall mean, with respect to a specified Person, another Person
which, directly or indirectly, controls or is controlled by or is under common
control with such specified Person. For the purpose of this definition,
“control” of a Person shall mean the power, direct or indirect, to direct or
cause the direction of the management or policies of such Person whether through
the ownership of voting securities, by contract or otherwise; provided that, in
any event, any Person who owns directly or indirectly 10% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 10% or more of the partnership or other
ownership interests of any Person (other than as a limited partner of such other
Person) will be deemed to control such corporation or other Person.
 
“Agents” shall mean, collectively, the Administrative Agent, the Co-Syndication
Agents and the Co-Documentation Agents, and each is individually an “Agent.”
 
“Aggregate Letters of Credit Outstandings” shall mean, on the date of
determination, the sum of (a) the aggregate maximum stated amount at such time
which is available or available in the future to be drawn under all outstanding
Letters of Credit and (b) the aggregate amount of all payments on account of
drawings under Letters of Credit made by the Issuing Lender on behalf of the
Lenders under any Letter of Credit that has not been reimbursed by the Company.
 
“Aggregate Outstandings” shall mean, on the date of determination, the sum of
(a) the Aggregate Letters of Credit Outstandings at such time, (b) the aggregate
outstanding principal
 

2

--------------------------------------------------------------------------------



amount of all Revolving Credit Loans at such time and (c) the aggregate
outstanding principal amount of all Swingline Loans at such time.
 
“Agreement” shall mean this Amended and Restated Credit Agreement dated as of
the date hereof, as it may hereafter be amended, restated, supplemented or
otherwise modified from time to time.
 
“Annual SEC Report” shall mean each Annual Report on Form 10-K filed by the
Company with the SEC.
 
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
 
“Assignment and Acceptance Agreement” shall mean an Assignment and Acceptance
Agreement entered into by a Lender and an assignee and accepted by the
Administrative Agent and, so long as no Event of Default shall have occurred and
be continuing, the Company (such acceptance by the Company not to be
unreasonably withheld or delayed), substantially in the form attached hereto as
Exhibit E or any other form approved by the Administrative Agent.
 
“Auditor” shall have the meaning set forth in Section 6.03(a) hereof.
 
“Bank of America” shall mean Bank of America, N.A., a national banking
association organized under the laws of the United States.
 
“Base Rate” shall mean, for any day, a fluctuating rate per annum equal to the
higher of: (a) 0.50% per annum plus the Federal Funds Rate and (b) the Prime
Rate, in each case as then in effect.
 
“Base Rate Loans” shall mean Loans at such time as they are being made and/or
maintained at a rate of interest based upon the Base Rate.
 
“BBA LIBOR” means the British Bankers Association LIBOR Rate.
 
“Borrowing Date” shall mean, with respect to any Loan, the date specified in any
notice given pursuant to Section 2.01 hereof on which such Loan is requested by
the Company.
 
“Business Day” shall mean (a) any day not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close, and (b) as it relates to any payment, determination, funding or notice
to be made or given in connection with any Adjusted Libor Loan, any day
specified in clause (a) on which trading is carried on by and between banks in
Dollar deposits in the London interbank eurodollar market.
 
“Capital Lease” shall mean, with respect to any Person, as of the date of
determination any lease the obligations of which are required to be capitalized
on the balance sheet of such Person in accordance with Generally Accepted
Accounting Principles applied on a consistent basis.
 

3

--------------------------------------------------------------------------------





 
“Cash Collateral” shall mean a deposit by the Company made in immediately
available funds to a cash collateral account at the Administrative Agent and the
taking of all action required to provide the Administrative Agent, for the
ratable benefit of the Lenders, a first priority perfected security interest in
such deposit.
 
“Celestial” shall mean Celestial Seasonings, Inc., a Delaware corporation.
 
“Change of Control” shall mean any event which results in (i) any Person, or two
or more Persons acting in concert, acquiring beneficial ownership (within the
meaning of Rules 13d-3 and 13d-5 of the Securities and Exchange Commission under
the Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Company (or other securities convertible into such securities)
representing 50% or more of the combined voting power of all securities of the
Company entitled to vote in the election of directors; or (ii) the individuals
who, as of the date hereof, constitute the Board of Directors of the Company,
together with those who first become directors subsequent to such date, provided
the recommendation, election or nomination for election to the Board of
Directors of such subsequent directors was approved by a vote of at least a
majority of the directors then still in office who were either directors as of
the date hereof or whose recommendation, election or nomination for election was
previously so approved, ceasing for any reason to constitute a majority of the
members of the Board of Directors of the Company.
 
“Chief Financial Officer” shall mean the Chief Financial Officer of the Company
or, in the event no such officership exists, the Vice President of Finance of
the Company.
 
“Closing Date” shall mean May 2, 2006.
 
“Co-Documentation Agents” shall mean First Pioneer Farm Credit, ACA and HSBC
Bank USA, N.A., in their respective capacities as Co-Documentation Agents for
the Lenders under this Agreement or any successor Co-Documentation Agent
permitted pursuant to Section 9.08 hereof.
 
“Co-Syndication Agents” shall mean KeyBank National Association and Citibank,
N.A., in their respective capacities as Co-Syndication Agents for the Lenders
under this Agreement or any successor Co-Syndication Agent permitted pursuant to
Section 9.08 hereof.
 
“Code” shall mean the Internal Revenue Code of 1986, and the regulations
promulgated thereunder, each as amended from time to time.
 
“Commercial Letter of Credit” shall mean any Sight Letter of Credit issued for
the account of a Person.
 
“Commitment Proportion” shall mean, with respect to each Lender at the time of
determination, the ratio, expressed as a percentage, (a) which such Lender’s
Revolving Credit Commitment bears to the Total Commitment or (b) if the
Revolving Credit Commitments have expired or have been terminated, which such
Lender’s Loans bear to the principal balance of the Loans then outstanding, at
such time.
 

4

--------------------------------------------------------------------------------





 
“Commitments” shall mean, collectively, the Revolving Credit Commitments and the
Swingline Commitment.
 
“Company” shall have the meaning set forth in the preamble hereto.
 
“Consolidated Assets” shall mean, on the date of determination, total assets of
the Company and its Subsidiaries on a consolidated basis, as determined in
accordance with Generally Accepted Accounting Principles applied on a consistent
basis.
 
“Consolidated EBITDA” shall mean, for the Company and its Subsidiaries, for any
period, Consolidated Net Income (Net Loss) for such period, plus, to the extent
deducted in computing such Consolidated Net Income and without duplication,
(a) depreciation, depletion, if any, and amortization expense for such period,
(b) Consolidated Interest Expense for such period, (c) income tax expense for
such period, (d) other non cash charges for such period, (e) reasonable and
customary acquisition or merger charges, restructuring charges that are both non
cash and non-recurring and impairment of assets write-offs that are both non
cash and non-recurring, (f) reasonable and customary charges which arise from
the existence and subsequent write-off of duplicative facilities related
directly an acquisition consummated by the Company or any Subsidiaries, and
(g) cumulative non cash change in accounting effects or non cash extraordinary
items, and minus the sum of (y) all extraordinary or unusual gains, and (z) all
interest income all as determined in accordance with Generally Accepted
Accounting Principles. For purposes of calculating Consolidated EBITDA for any
period of four consecutive quarters, if during such period the Company or any
Subsidiary shall have acquired or disposed of any Person or acquired or disposed
of all or substantially all of the operating assets of any Person, Consolidated
EBITDA for such period shall be calculated on a pro forma basis. For purposes of
this definition, “pro forma basis” shall mean, with respect to any determination
for any period, that such determination shall be made giving pro forma effect to
each acquisition or disposition consummated during such period (including any
incurrence, assumption, refinancing or repayment of Indebtedness), as if such
acquisition or disposition and related transactions had been consummated on the
first day of such period, in each case based on historical results accounted for
in accordance with Generally Accepted Accounting Principles.
 
“Consolidated Interest Expense” shall mean, on the date of determination, the
sum of all interest expense on Indebtedness of the Company and its Subsidiaries
on a consolidated basis, determined in accordance with Generally Accepted
Accounting Principles applied on a consistent basis. Consolidated Interest
Expense shall be calculated with respect to the Company and its Subsidiaries on
a consolidated basis and shall be calculated (without duplication) over the four
fiscal quarters immediately preceding the date of calculation thereof.
 
“Consolidated Maintenance Capital Expenditures” shall mean, on the date of
determination, the sum of expenditures by the Company and its Subsidiaries, on a
consolidated basis, by the expenditure of cash or the incurrence of
Indebtedness, with respect to the replacement, repair, maintenance and upkeep of
any fixed or capital assets (to the extent capitalized on the financial
statements of the Company), in accordance with Generally Accepted Accounting
Principles applied on a consistent basis. Consolidated Maintenance Capital
Expenditures shall be calculated (without duplication) over the four fiscal
quarters immediately preceding the date of calculation thereof.
 

5

--------------------------------------------------------------------------------





 
“Consolidated Net Income (Net Loss)” shall mean, for any period, the net income
(or net loss) of the Company and its Subsidiaries on a consolidated basis for
such period determined in accordance with Generally Accepted Accounting
Principles applied on a consistent basis; provided that there shall be excluded
therefrom the income (or deficit) of any Person (other than a Subsidiary that
would be included in the consolidated financial statements of the Company and
its Subsidiaries in accordance with Generally Accepted Accounting Principles) in
which the Company or any of its Subsidiaries has an ownership interest (e.g. a
joint venture), except to the extent that any such income has been actually
received by the Company or any of its Subsidiaries in the form of dividends or
similar distributions.
 
“Consolidated Net Worth” shall mean, on the date of determination, the
consolidated stockholder’s equity of the Company and its Subsidiaries, as
determined in accordance with Generally Accepted Accounting Principles applied
on a consistent basis.
 
“Consolidated Total Funded Debt” shall mean, on the date of determination, the
sum of all Indebtedness of the Company and its Subsidiaries, on a consolidated
basis, for borrowed money including the current portion thereof and including
obligations with respect to Capital Leases, determined in accordance with
Generally Accepted Accounting Principles applied on a consistent basis.
 
“Current SEC Report” shall mean the most recently filed Annual SEC Report or
Quarterly SEC Report.
 
“Default” shall mean any condition or event which upon notice, lapse of time or
both would constitute an Event of Default.
 
“Dollar” and the symbol “$” shall mean the lawful currency of the United States
of America.
 
“Domestic Subsidiary” shall mean any Subsidiary of the Company organized under
the laws of any state of the United States of America.
 
“Eligible Investments” shall mean (a) direct obligations of the United States or
any governmental agency thereof which are fully guaranteed by the United States,
provided that such obligations mature within one year from the date of
acquisition thereof; or (b) Dollar denominated certificates of time deposit
maturing within one year issued by any bank organized and existing under the
laws of the United States or any state thereof and having aggregate capital and
surplus in excess of $1,000,000,000; or (c) money market mutual funds having
assets in excess of $2,500,000,000; or (d) commercial paper rated not less than
P-l or A-1 or their equivalent by Moody’s Investors Service, Inc. or Standard &
Poor’s Ratings Group, respectively; or (e) tax exempt securities of a U.S.
issuer rated A or better by Standard and Poor’s Ratings Group or rated A-2 or
better by Moody’s Investors Service, Inc.; or (f) common stock issued by any
corporation organized under the federal laws of the United States or any state
thereof (other than the Company) which stock is traded on any U.S. national
securities exchange or quoted on NASDAQ, provided that, (i) at the time of
purchase such common stock has a minimum share price of at least $2.00 per
share, (ii) if any Loans are outstanding at the time of purchase, such
corporation is engaged in a similar line of business as the Company and its
Subsidiaries, and (iii)
 

6

--------------------------------------------------------------------------------



the aggregate of all such purchases, determined in each instance at the time of
purchase, of the common stock held by the Company and its Subsidiaries shall not
exceed $20,000,000.
 
“Environmental Law” shall mean any applicable law, ordinance, rule or regulation
of any Governmental Authority relating to pollution or protection of the
environment including without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections
9601, et seq,), the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et seq.), the Resource Conservation and Recovery Act, as
amended (42 U.S.C. Sections 6901, et seq.), and the rules and regulations
promulgated pursuant thereto.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Company or any Affiliate of the Company would be deemed
to be a member of the same “controlled group” within the meaning of Section
414(b), (c), (m) or (o) of the Code.
 
“Eurocurrency Reserve Requirement” shall mean a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate (without duplication) of the rates
(expressed as a decimal) of reserve requirements in effect on such day
(including, without limitation, basic, supplemental, marginal and emergency
reserves, under any regulations of the Board of Governors of the Federal Reserve
System or any other governmental authority having jurisdiction with respect
thereto) as from time to time in effect, dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D) maintained by any Lender.
 
“Event of Default” shall have the meaning set forth in Article VIII.
 
“Excluded Subsidiary” shall mean any Subsidiary of the Company which as of the
last day of the then most recent fiscal quarter ended has total assets of less
than $10,000 and total revenues for the then immediately preceding four fiscal
quarters of less than $10,000.
 
“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal fund brokers on such day, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York; provided that
(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
 
“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.
 

7

--------------------------------------------------------------------------------





 
“Generally Accepted Accounting Principles” shall mean those generally accepted
accounting principles in the United States, as in effect from time to time.
 
“Governmental Authority” shall mean any nation or government, any state,
province, city or municipal entity or other political subdivision thereof, and
any governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, provincial, territorial, local or foreign.
 
“Guarantors” shall mean, collectively, Celestial, Acirca, Inc. a Delaware
corporation, Arrowhead Mills, Inc., a Delaware corporation, Hain-Yves, Inc., a
Delaware corporation, Westbrae Natural, Inc., a Delaware corporation, Hain Pure
Food Co., Inc., a California corporation, Natural Nutrition Group, Inc., a
Delaware corporation, Little Bear Organic Foods, Inc., a California corporation,
Health Valley Company, a Delaware corporation, AMI Operating, Inc., a Texas
corporation, Dana Alexander, Inc., a New York corporation, Westbrae Natural
Foods, Inc., a California corporation, Deboles Nutritional Foods, Inc., a New
York corporation, Jason Natural Products, Inc., a California corporation, Zia
Cosmetics, Inc., a California corporation, Spectrum Organic Products, LLC, a
California limited liability company, Queen Acquisition Corp., a Delaware
corporation, and each other Domestic Subsidiary which, from time to time
hereafter, is required to execute a Guaranty or a Reaffirmation of Guaranty in
accordance with Section 6.12 hereof; provided that such Domestic Subsidiary’s
status as a Guarantor shall be effective as of the date of such execution.
 
“Guaranty” shall mean the Guaranty in the form attached hereto as Exhibit C to
be executed and delivered by any Domestic Subsidiaries required to deliver a
Guaranty pursuant to Section 6.12 hereof, as the same may hereafter be amended,
restated, supplemented or otherwise modified from time to time.
 
“Hazardous Materials” shall mean any explosives, radioactive materials, or other
materials, wastes, substances, or chemicals regulated as toxic or hazardous or
as a pollutant, contaminant or waste under any applicable Environmental Law.
 
“Hedging Agreement” shall mean any interest rate swap, collar, cap, floor or
forward rate agreement or other agreement entered into by the Company and any
Lender, in accordance with this Agreement, in connection with the hedging of
interest rate risk exposure of the Company and any confirming letter executed
pursuant to such agreement, all as amended, supplemented, restated or otherwise
modified from time to time.
 
“Increased Commitment Date” shall have the meaning set forth in Section 2.05
hereof.
 
“Increasing Lender” shall mean any Lender which increases its Revolving Credit
Commitment in accordance with Section 2.05(a) hereof.
 
“Indebtedness” shall mean, without duplication, as to any Person or Persons, (a)
indebtedness for borrowed money; (b) indebtedness for the deferred purchase
price of property or services; (c) indebtedness evidenced by bonds, debentures,
notes or other similar instruments; (d) obligations and liabilities secured by a
Lien upon property owned by such Person, whether or not owing by such Person and
even though such Person has not assumed or become liable for the payment
thereof; (e) obligations or liabilities created or arising under any conditional
sales
 

8

--------------------------------------------------------------------------------



contract or other title retention agreement with respect to property used and/or
acquired by such Person; (f) the capitalized portion of obligations of such
Person as lessee under Capital Leases; (g) net liabilities of such Person under
Hedging Agreements and foreign currency exchange agreements, as calculated in
accordance with accepted practice; (h) all obligations, contingent or otherwise,
of such Person as an account party or applicant in respect of letters of credit
created for the account or upon the application of such Person; (i) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any equity interest in any Person; (j)
obligations and liabilities of the types described in clause (a) through (i)
above, directly or indirectly, guaranteed by such Person; and (k) all
liabilities which would be reflected on a balance sheet of such Person, prepared
in accordance with Generally Accepted Accounting Principles.
 
“Intellectual Property” shall mean all of the trademarks (whether or not
registered) and trademark registrations and applications, patent and patent
applications, copyrights and copyright applications, service marks, service mark
registrations and applications, trade dress, and trade and product names owned
or licensed by the Company and its Subsidiaries.
 
“Interest Expense” shall mean, on the date of determination, the sum of all
interest expense on Indebtedness of any Person, determined in accordance with
Generally Accepted Accounting Principles applied on a consistent basis. Interest
Expense shall be calculated with respect to such Person (without duplication)
over the four fiscal quarters immediately preceding the date of calculation
thereof.
 
“Interest Payment Date” shall mean (a) as to any Base Rate Loan, the last day of
each calendar month during the term hereof; (b) as to any Adjusted Libor Loan,
the last day of the Interest Period applicable thereto, provided, however, that
if any Interest Period for an Adjusted Libor Loan exceeds three months, the date
that falls three months after the beginning of such Interest Period shall also
be an Interest Payment Date; and (c) as to any Loan, on the date such Loan is
paid in full or in part.
 
“Interest Period” shall mean with respect to any Adjusted Libor Loan:
 
(a)  initially, the period commencing on the date such Adjusted Libor Loan is
made and ending one, two, three or six months thereafter, as selected by the
Company in its notice of borrowing or in its notice of conversion from a Base
Rate Loan, in each case, in accordance with the terms of Articles II and III
hereof; and
 
(b)  thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Adjusted Libor Loan and ending one, two,
three or six months thereafter, as selected by the Company by irrevocable
written notice to the Administrative Agent not later than 11:00 a.m. New York,
New York time three (3) Business Days prior to the last day of the then current
Interest Period with respect to such Adjusted Libor Loan and the Administrative
Agent shall promptly notify each of the Lenders of such notice; provided,
however, that all of the foregoing provisions relating to Interest Periods are
subject to the following:
 

9

--------------------------------------------------------------------------------





 

(i)  
if any Interest Period would otherwise end on a day which is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii)  
if the Company shall fail to give notice as provided in clause (b) above, the
Company shall be deemed to have requested conversion of the affected Adjusted
Libor Loan to a Base Rate Loan on the last day of the then current Interest
Period with respect thereto;

 

(iii)  
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month;

 

(iv)  
no more than six (6) Interest Periods may exist at any one time; and

 

(v)  
the Company shall select Interest Periods so as not to require a payment or
prepayment of any Adjusted Libor Loan during an Interest Period for such
Adjusted Libor Loan.

 

10

--------------------------------------------------------------------------------





 
“Interest Rate Margin” shall mean (a) with respect to each Adjusted Libor Loan,
the percentage set forth below under the heading “LIBOR Margin” opposite the
applicable ratio and (b) with respect to each Base Rate Loan, the percentage set
forth below under the heading “Base Rate Margin” opposite the applicable ratio.
 
Consolidated Total Funded Debt to Consolidated EBITDA
LIBOR Margin
(360 Day Basis)
Base Rate Margin
     
Greater than or equal to 3.00:1.00
 
1.25%
 
0.0%
 
Greater than or equal to 2.50:1.00 and less than 3.00:1.00
 
1.00%
 
0.0%
 
Greater than or equal to 2.00:1.00 and less than 2.50:1.00
 
0.875%
 
0.0%
 
Greater than or equal to 1.50:1.00 and less than 2.00:1.00
 
0.75%
 
0.0%
 
Greater than or equal to 1.00:1.00 and less than 1.50:1.00
 
0.625%
 
0.0%
 
Less than 1.00:1.00
 
0.50%
 
0.0%
 



 
Notwithstanding the foregoing, during the period commencing on the Closing Date
and ending on the tenth (10th) Business Day following the date of delivery of
the financial statements to the Administrative Agent for the fiscal quarter
ended March 31, 2006 (a) the Interest Rate Margin with respect to each Adjusted
Libor Loan shall be 0.75% per annum, and (b) the Interest Rate Margin with
respect to each Base Rate Loan shall be 0.0% per annum. The Interest Rate Margin
will be set or reset quarterly with respect to each Loan on the date which is
ten (10) Business Days following the date of receipt by the Administrative Agent
of the financial statements referred to in Section 6.03(a) or Section 6.03(b)
hereof, as applicable, together with a certificate of the Chief Financial
Officer of the Company certifying the ratio of Consolidated Total Funded Debt to
Consolidated EBITDA and setting forth the calculation thereof in detail;
provided, however, if any such financial statement and certificate are not
received by the Administrative Agent within the time period required pursuant to
Section 6.03(a) or Section 6.03(b) hereof, as the case may be, the Interest Rate
Margin will be set or reset, unless the rate of interest specified in Section
3.0l(c) hereof is in effect solely due to the failure of the Company to comply
with Section 6.03(a) or 6.03(b) hereof, to a rate determined based on a ratio of
Consolidated Total Funded Debt to Consolidated EBITDA of greater than or equal
to 3.00:1.00 from the date such financial statement and certificate were due
until the date which is ten (10) Business Days
 

11

--------------------------------------------------------------------------------



following the receipt by the Administrative Agent of such financial statement
and certificate, and provided, further, that the Lenders shall not in any way be
deemed to have waived any Default or Event of Default, including, without
limitation, an Event of Default resulting from the failure of the Company to
comply with Section 7.13 of this Agreement, or any rights or remedies hereunder
or under any other Loan Document in connection with the foregoing proviso.
During the occurrence and continuance of an Event of Default, no downward
adjustment, and only upward adjustments, shall be made to the Interest Rate
Margin.
 
“Investor’s Agreement” shall have the meaning ascribed thereto in the Securities
Purchase Agreement.
 
“IP Subsidiary” shall mean any direct or indirect wholly-owned Non-Domestic
Subsidiary formed in accordance with Section 6.12 hereof for the purpose of
owning certain Intellectual Property.
 
“Issuing Lender” shall mean the Administrative Agent, in its capacity as the
issuer of Letters of Credit hereunder or its successor Issuing Lender permitted
pursuant to Section 2.03(e) hereof.
 
“Lead Arranger” shall mean Banc of America Securities LLC.
 
“Lenders” shall have the meaning set forth in the preamble hereto and shall
include the Swingline Lender and the Issuing Lender.
 
“Lending Office” shall mean, for each Lender, the office specified under such
Lender’s name on the signature pages hereof with respect to each Type of Loan,
or such other office as such Lender may designate in writing from time to time
to the Company and the Administrative Agent with respect to such Type of Loan.
 
“Letter of Credit” shall mean any letter of credit issued by the Issuing Lender
for the account of the Company pursuant to the terms of this Agreement.
 
“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, deposit arrangement, encumbrance, or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any Capital Lease and any financing lease having substantially the
same economic effect as any of the foregoing).
 
“Loans” shall mean, collectively, the Revolving Credit Loans and the Swingline
Loans.
 
“Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Guaranties, the Reaffirmation of Guaranty, any Hedging Agreement (but only to
the extent that such Hedging Agreement relates to the Company’s hedging of
interest rate exposure under this Agreement) and each other agreement executed
in connection with the transactions contemplated hereby or thereby, as each of
the same may hereafter be amended, restated, supplemented or otherwise modified
from time to time.
 
“Managing Agent” shall mean North Fork Bank.
 

12

--------------------------------------------------------------------------------





 
“Material Adverse Effect” shall mean a material adverse effect upon (a) the
business, operations, property or condition (financial or otherwise) of the
Company and its Subsidiaries taken as a whole, or (b) the ability of the Company
or any Guarantor to perform any of its obligations under any Loan Document to
which it is a party.
 
“Net Direct Contributions” shall mean, with respect to each reporting unit,
gross revenues less direct cost of sales and direct advertising and promotional
costs.
 
“Net Income (Net Loss)” shall mean, for any period, the net income (or net loss)
of any Person for such period determined in accordance with Generally Accepted
Accounting Principles applied on a consistent basis; provided that there shall
be excluded therefrom the income (or deficit) of any other Person (other than a
Subsidiary) in which such Person or any Subsidiary of such Person has an
ownership interest, except to the extent that any such income has been actually
received by such Person or such Subsidiary in the form of dividends or similar
distributions.
 
“Non-Domestic Subsidiary” shall mean any Subsidiary of the Company not organized
under the laws of any state of the United States of America.
 
“Non-Excluded Taxes” shall have the meaning set forth in Section 3.10 hereof.
 
“Notes” shall mean, collectively, the Revolving Credit Notes and the Swingline
Note.
 
“Obligations” shall mean all obligations, liabilities and indebtedness of the
Company and any of its Subsidiaries to the Lenders, the Issuing Lender and the
Administrative Agent, whether now existing or hereafter created, absolute or
contingent, direct or indirect, due or not, whether created directly or acquired
by assignment or otherwise, arising under this Agreement, the Notes or any other
Loan Document including, without limitation, all obligations, liabilities and
indebtedness of the Company with respect to the principal of and interest on the
Loans (including any interest that accrues after the filing of any petition in
bankruptcy or the commencement of any insolvency, reorganization or like
proceeding relating to the Company, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), reimbursement of Letters
of Credit, obligations under any Hedging Agreement, and all fees, costs,
expenses and indemnity obligations of the Company and any of its Subsidiaries
hereunder or under any other Loan Document (including all fees and expenses of
the Administrative Agent and any Lender incurred pursuant to this Agreement or
any other Loan Document).
 
“Participant” shall have the meaning set forth in Section 10.05(b) hereof.
 
“Payment Office” shall mean the Administrative Agent’s office located at 300
Broad Hollow Road, Melville, New York 11747, or such other office as the
Administrative Agent may designate from time to time in writing.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
 
“Permitted Liens” shall mean the Liens specified in clauses (a) through (k) of
Section 7.02 hereof.
 

13

--------------------------------------------------------------------------------





 
“Person” shall mean any natural person, corporation, limited liability company,
limited liability partnership, business trust, joint venture, association,
company, partnership, unincorporated trade or business enterprise or
Governmental Authority.
 
“Plan” shall mean any multi-employer or single-employer plan defined in Section
4001 of ERISA, which covers, or at any time during the five calendar years
preceding the date of this Agreement covered, employees of the Company, any
Guarantor or an ERISA Affiliate on account of such employees’ employment by the
Company, any Guarantor or an ERISA Affiliate.
 
“Prime Rate” shall mean the variable per annum rate of interest announced from
time to time by Bank of America as its “prime rate.” The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
 
“Private Placement Notes” shall mean the senior notes due 2016 of the Company
issued pursuant to a Note Purchase Agreement dated as of May 2, 2006, by and
among the Company and the purchasers party thereto, as amended supplemented or
otherwise modified, as such notes may be refinanced, renewed or extended,
provided that the principal amount of such notes and the interest rate thereon
shall not be increased.
 
“Purchasing Lender” shall have the meaning set forth in Section 10.05(c) hereof.
 
“Quarterly SEC Report” shall mean each quarterly report on Form 10-Q filed by
the Company with the SEC.
 
“Reaffirmation of Guaranty” shall mean, the Reaffirmation of Guaranty, dated as
of the Closing Date, executed by each person that executed a Guaranty or
Reaffirmation of Guaranty in connection with the 2004 Credit Agreement.
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.
 
“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan as to which the 30 day notice requirement has not been
waived by the PBGC.
 
“Required Lenders” shall mean Lenders owed at least fifty-one percent (51%) of
the sum of the aggregate unpaid principal amount of the Revolving Credit Loans
or, if no Revolving Credit Loans are outstanding, Lenders having, in the
aggregate, at least fifty-one percent (51%) of the Total Commitments.
 
“Reserve Adjusted Libor” shall mean, with respect to the Interest Period
pertaining to an Adjusted Libor Loan, a rate per annum equal to the product of
(a) the annual rate of interest at which Dollar deposits of an amount equal to
the amount of the portion of the Adjusted Libor Loan allocable to the entity
which is the Administrative Agent and for a period of time equal to the Interest
Period applicable thereto, as published by Reuters (or other commercially
available
 

14

--------------------------------------------------------------------------------



source providing quotations of BBA LIBOR as selected by the Administratvie Agent
from time to time) at approximately 11:00 a.m. London time two (2) London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period), as adjusted
from time to time in the Administrative Agent’s sole discretion for reserve
requirements, deposit insurance assessment rates and other regulatory costs,
multiplied by (b) the Eurocurrency Reserve Requirement. If such rate is not
available at such time for any reason, then the rate for that interest period
will be determined by such alternate method as reasonably selected by the
Administrative Agent. A "London Banking Day" is a day on which banks in London
are open for business and dealing in offshore dollars.
 
“Revolving Credit Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make Revolving Credit Loans to the Company and to
acquire participations in Letters of Credit in an aggregate amount not to exceed
the amount set forth opposite such Lender’s name on the signature pages hereof
under the caption Revolving Credit Commitment, as such amounts may be adjusted
in accordance with the terms of this Agreement.
 
“Revolving Credit Commitment Period” shall mean the period from and including
the Closing Date to, but not including, the Revolving Credit Commitment
Termination Date or such earlier date as the Revolving Credit Commitments shall
terminate as provided herein.
 
“Revolving Credit Commitment Termination Date” shall mean May 2, 2011.
 
“Revolving Credit Loans” shall have the meaning set forth in Section 2.01(a)
hereof.
 
“Revolving Credit Notes” shall have the meaning set forth in Section 2.02
hereof.
 
“SEC” shall mean the U.S. Securities and Exchange Commission.
 
“Securities Purchase Agreement” shall mean the Securities Purchase Agreement,
dated August 3, 2005, among the Company, YHS and YHSM.
 
“Sight Letter of Credit” shall mean a Letter of Credit wherein a draft is drawn
at sight (i.e. drawn payable upon presentment).
 
“Solvent” shall mean with respect to any Person as of the date of determination
thereof that (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise,” as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required on its debts as such debts become absolute and matured,
(c) such Person will not have, as of such date, an unreasonably small amount of
capital with which to conduct its business, and (d) such Person will be able to
pay its debts as they mature in each case after giving effect to any right of
indemnification and contribution of such Person from or to any Affiliate.
 
“Standby LC Disbursement” shall mean a payment made by the Issuing Lender
pursuant to a Standby Letter of Credit.
 

15

--------------------------------------------------------------------------------





 
“Standby LC Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Standby Letters of Credit at such time, plus
(b) the aggregate amount of all Standby LC Disbursements that have not yet been
reimbursed by or on behalf of the Company at such time.
 
“Standby LC Fee” shall mean the percentage set forth below opposite the
applicable ratio:
 
Consolidated Total Funded Debt to Consolidated EBITDA
Standby LC Fee
(360 Day Basis)
   
Greater than or equal to 3.00:1.00
 
1.25%
 
Greater than or equal to 2.50:1.00 and less than 3.00:1.00
 
1.00%
 
Greater than or equal to 2.00:1.00 and less than 2.50:1.00
 
0.875%
 
Greater than or equal to 1.50:1.00 and less than 2.00:1.00
 
0.75%
 
Greater than or equal to 1.00:1.00 and less than 1.50:1.00
 
0.625%
 
Less than 1.00:1.00
 
0.50%
 



 
Notwithstanding the foregoing, during the period commencing on the Closing Date
and ending on the tenth (10th) Business Day following the date of delivery of
the financial statements to the Administrative Agent for the fiscal quarter
ended March 31, 2006, the Standby LC Fee shall be 0.75% per annum. The Standby
LC Fee will be set or reset quarterly on the date which is ten (10) Business
Days following the date of receipt by the Administrative Agent of the financial
statements referred to in Section 6.03(a) or Section 6.03(b) hereof, as
applicable, together with a certificate of the Chief Financial Officer of the
Company certifying the ratio of Consolidated Total Funded Debt to Consolidated
EBITDA and setting forth the calculation thereof in detail; provided, however,
if any such financial statement and certificate are not received by the
Administrative Agent within the time period required pursuant to Section 6.03(a)
or Section 6.03(b) hereof, as the case may be, the Standby LC Fee will be set or
reset, unless the rate of interest specified in Section 3.01(c) hereof is in
effect solely due to the failure of the Company to comply with Section 6.03(a)
or 6.03(b) hereof, based on a ratio of Consolidated Total Funded Debt to
Consolidated EBITDA of greater than or equal to 3.00:1.00 from the date such
financial
 

16

--------------------------------------------------------------------------------



statement and certificate were due until the date which is ten (10) Business
Days following the receipt by the Administrative Agent of such financial
statement and certificate, and provided, further, that the Lenders shall not in
any way be deemed to have waived any Default or Event of Default, including,
without limitation, an Event of Default resulting from the failure of the
Company to comply with Section 7.13 of this Agreement, or any rights or remedies
hereunder or under any other Loan Document in connection with the foregoing
proviso. During the occurrence and continuance of an Event of Default, no
downward adjustment, and only upward adjustments, shall be made to the Standby
LC Fee.
 
“Standby Letter of Credit” shall mean any letter of credit issued to support an
obligation of a Person and which may be drawn on only upon the failure of such
Person to perform such obligation or other contingency.
 
“Subordinated Debt” or “Subordinated Indebtedness” shall mean all debt which is
subordinated in right of payment to the prior final payment in full of the
obligations of the Company and/or of its Subsidiaries to the Lenders hereunder
and under any other Loan Document, provided that the terms of such subordination
are satisfactory to and approved in writing by the Required Lenders.
 
“Subsidiaries” shall mean with respect to any Person, any corporation,
association or other business entity more than 50% of the voting stock or other
ownership interests (including, without limitation, membership interests in a
limited liability company) of which is, at the time, owned or controlled,
directly or indirectly, by such Person or one or more of its Subsidiaries or a
combination thereof.
 
“Swingline Commitment” shall mean the obligation of the Swingline Lender to make
Swingline Loans to the Company in an amount not to exceed $10,000,000 at any
time outstanding.
 
“Swingline Lender” shall mean the Administrative Agent, in its capacity as
lender of Swingline Loans.
 
“Swingline Loan” shall have the meaning set forth in Section 2.04 hereof.
 
“Swingline Note” shall have the meaning set forth in Section 2.04(e) hereof.
 
“Total Commitment” shall mean, at any time, the aggregate of the Revolving
Credit Commitments in effect at such time which, initially, shall be
$250,000,000, subject to increase pursuant to Section 2.05 hereof.
 
“Transition Period” means the period commencing on the date the Company or any
Subsidiary of the Company consummates an Acceptable Acquisition, provided that
at such time and after giving effect thereto the Company and its Subsidiaries
are in compliance with Section 7.07, and ending on the last day of the fourth
full fiscal quarter following the date of the consummation of such Acceptable
Acquisition.
 
“Type” shall mean as to any Loan its status as a Base Rate Loan or an Adjusted
Libor Loan.
 

17

--------------------------------------------------------------------------------





 
“UCP” shall mean the International Chamber of Commerce Uniform Customs and
Practice for Documentary Credits, 1993 Revision, ICC Publication No. 500 or any
successor publication thereof.
 
“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under such Plan as of the close of its
most recent plan year exceeds the fair market value of the assets allocable
thereto, determined in accordance with Section 412 of the Code.
 
“United States” or “U.S.” shall mean The United States of America.
 
“Unused Fee Rate” shall mean the percentage set forth below opposite the
applicable ratio:
 
Consolidated Total Funded Debt to Consolidated EBITDA
Unused Fee Rate
(360 Day Basis)
   
Greater than or equal to 3.00:1.00
 
0.250%
 
Greater than or equal to 2.50:1.00 and less than 3.00:1.00
 
0.200%
 
Greater than or equal to 2.00:1.00 and less than 2.50:1.00
 
0.175%
 
Greater than or equal to 1.50:1.00 and less than 2.00:1.00
 
0.150%
 
Greater than or equal to 1:00:1.00 and less than 1.50:1.00
 
0.125%
 
Less than 1.00:1.00
 
0.100%
 



 
Notwithstanding the foregoing, during the period commencing on the Closing Date
and ending on the tenth (10th) Business Day following the date of delivery of
the financial statements to the Administrative Agent for the fiscal quarter
ended March 31, 2006, the Unused Fee Rate shall be 0.15% per annum. The Unused
Fee Rate will be set or reset quarterly on the date which is ten (10) Business
Days following the date of receipt by the Administrative Agent of the financial
statements referred to in Section 6.03(a) or Section 6.03(b) hereof, as
applicable, together with a certificate of the Chief Financial Officer of the
Company certifying the ratio of Consolidated Total Funded Debt to Consolidated
EBITDA and setting forth the calculation thereof in detail;
 

18

--------------------------------------------------------------------------------



provided, however, if any such financial statement and certificate are not
received by the Administrative Agent within the time period required pursuant to
Section 6.03(a) or Section 6.03(b) hereof, as the case may be, the Unused Fee
Rate will be set or reset to a rate, unless the rate of interest specified in
Section 3.01(c) hereof is in effect solely due to the failure of the Company to
comply with Section 6.03(a) or 6.03(b) hereof, determined based on a ratio of
Consolidated Total Funded Debt to Consolidated EBITDA of greater than or equal
to 3.00:1.00 from the date such financial statement and certificate were due
until the date which is ten (10) Business Days following the receipt by the
Administrative Agent of such financial statement and certificate, and provided,
further, that the Lenders shall not in any way be deemed to have waived any
Default or Event of Default, including, without limitation, an Event of Default
resulting from the failure of the Company to comply with Section 7.13 of this
Agreement, or any rights or remedies hereunder or under any other Loan Document
in connection with the foregoing proviso. During the occurrence and continuance
of an Event of Default, no downward adjustment, and only upward adjustments,
shall be made to the Unused Fee Rate.
 
“YHS” shall mean Yeo Hiap Seng Limited, a corporation organized under the laws
of Singapore.
 
“YHSM” shall mean Yeo Hiap Seng (Malaysia) Berhad, a corporation organized under
the laws of Malaysia.
 
Section 1.02  Terms Generally.
 
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, pronouns stated in
the masculine, feminine or neuter gender shall include the masculine, feminine
and the neuter. Except as otherwise herein specifically provided, each
accounting term used herein shall have the meaning given to it under Generally
Accepted Accounting Principles. The term “including” shall not be limited or
exclusive, unless specifically indicated to the contrary. The word “will” shall
be construed to have the same meaning in effect as the word “shall”. The words
“herein”, “hereof and “hereunder” and other words of similar import refer to
this Agreement as a whole, including the exhibits and schedules hereto and any
amendments thereof, all of which are by this reference incorporated into this
Agreement.
 
ARTICLE II.
LOANS
 
Section 2.01  Revolving Credit Facility.
 
(a)  Subject to the terms and conditions, and relying upon the representations
and warranties, set forth herein, each Lender severally agrees to make loans
(individually a “Revolving Credit Loan” and, collectively, the “Revolving Credit
Loans”) to the Company from time to time during the Revolving Credit Commitment
Period up to, but not exceeding, at any one time outstanding the amount of its
Revolving Credit Commitment; provided, however, that no Revolving Credit Loan
shall be made if, after giving effect to such Revolving Credit Loan, the
aggregate outstanding principal amount of all Revolving Credit Loans at such
time would exceed the Total Commitment in effect at such time or if the
Aggregate Outstandings would
 
(b)  exceed the Total Commitment. During the Revolving Credit Commitment Period,
the Company may from time to time borrow, repay and reborrow Revolving Credit
Loans on or after the date hereof and prior to the Revolving Credit Commitment
Termination Date, subject to the terms, provisions and limitations set forth
herein. The Revolving Credit Loans may be (i) Adjusted Libor Loans, (ii) Base
Rate Loans or (iii) a combination thereof.
 
(c)  The Company shall give the Administrative Agent irrevocable written notice
(or telephonic notice promptly confirmed in writing) not later than 11:00 a.m.
New York, New York time, three (3) Business Days prior to the date of each
proposed Adjusted Libor Loan under this Section 2.01 or prior to 11:00 a.m. New
York, New York time on the date of each proposed Base Rate Loan under this
Section 2.01. Such notice shall be irrevocable and shall specify (i) the amount
and Type of the proposed borrowing, (ii) the initial Interest Period if an
Adjusted Libor Loan, and (iii) the proposed Borrowing Date. Upon receipt of such
notice from the Company, the Administrative Agent shall promptly notify each
Lender thereof. Except for borrowings which utilize the full remaining amount of
the Total Commitment, each borrowing of a Base Rate Loan (other than a Swingline
Loan) shall be in an amount not less than $1,000,000 or, if greater, whole
multiples of $100,000 in excess thereof. Each borrowing of an Adjusted Libor
Loan shall be in an amount not less than $1,000,000 or whole multiples of
$500,000 in excess thereof. Funding of all Revolving Credit Loans shall be made
in accordance with Section 3.12 of this Agreement.
 
(d)  The Company shall have the right, upon not less than five (5) Business
Days’ prior written notice to the Administrative Agent, to terminate the Total
Commitment or from time to time to permanently reduce the amount of the Total
Commitment; provided, however, that no such termination or reduction shall be
permitted if, after giving effect thereto and to any payments of the Revolving
Credit Loans and the Swingline Loans made on the effective date thereof, the
Aggregate Outstandings would exceed the Total Commitment as then reduced;
provided, further, that any such termination or reduction requiring prepayment
of any Adjusted Libor Loan shall be made only on the last day of the Interest
Period with respect thereto or on the date of payment in full of all amounts
owing pursuant to Section 3.08 hereof as a result of such termination or
reduction. The Administrative Agent shall promptly notify each Lender of each
notice from the Company to terminate or permanently reduce the amount of the
Total Commitment pursuant to this Section 2.01(c). Any such reduction shall be
in the amount of at least $5,000,000 or whole multiples of $1,000,000 in excess
thereof, and shall reduce permanently the amount of the Total Commitment then in
effect.
 
(e)  The several agreements of the Lenders to make Revolving Credit Loans
pursuant to this Section 2.01 shall automatically terminate on the Revolving
Credit Commitment Termination Date. Upon such termination, the Company shall
immediately repay in full the principal amount of the Revolving Credit Loans
then outstanding, together with all accrued interest thereon and all other
amounts due and payable hereunder.
 
Section 2.02  Revolving Credit Notes.
 
The Revolving Credit Loans made by each Lender shall be evidenced by a
promissory note of the Company (individually, a “Revolving Credit Note” and,
collectively, the “Revolving Credit Notes”), substantially in the form attached
hereto as Exhibit A, each appropriately
 
19

--------------------------------------------------------------------------------



completed, duly executed and delivered on behalf of the Company and payable to
the order of such Lender in a principal amount equal to the Revolving Credit
Commitment of such Lender. Each Revolving Credit Note shall (a) be dated the
Closing Date, (b) be stated to mature on the Revolving Credit Commitment
Termination Date, and (c) bear interest from the date of the first Revolving
Credit Loan until paid in full on the unpaid principal amount thereof from time
to time outstanding as provided in Section 3.01 hereof. Each Lender is
authorized to record the date, Type and amount of each Revolving Credit Loan and
the date and amount of each payment or prepayment of principal of each Revolving
Credit Loan in such Lender’s records or on the grid schedule annexed to such
Lender’s Revolving Credit Note; provided, however, that the failure of a Lender
to set forth each such Revolving Credit Loan, payment and other information
shall not in any manner affect the obligation of the Company to repay each
Revolving Credit Loan made by such Lender in accordance with the terms of its
Revolving Credit Note and this Agreement. The Revolving Credit Note, the grid
schedule and the books and records of each Lender shall constitute presumptive
evidence of the information so recorded absent demonstrable error.
 
Section 2.03  Letters of Credit.
 
(a)  Generally. Subject to the terms and conditions set forth in this Agreement,
upon the written request of the Company in accordance herewith, the Issuing
Lender shall issue Letters of Credit at any time during the Revolving Credit
Commitment Period with pro rata participation by all of the Lenders in
accordance with their respective Commitment Proportions. Notwithstanding the
foregoing, at no time shall the Aggregate Letters of Credit Outstandings exceed
$25,000,000, and no Letter of Credit shall be issued if, after giving effect to
the same, the Aggregate Outstandings would exceed the Total Commitment in effect
at such time. Each request for issuance of a Letter of Credit shall be in
writing and shall be received by the Issuing Lender by no later than 12:00 noon,
New York, New York time, on the day which is at least two (2) Business Days
prior to the proposed date of issuance or creation. Such issuance or creation
shall occur by no later than 5:00 p.m. on the proposed date of issuance
(assuming proper prior notice as aforesaid). Subject to the terms and conditions
contained herein, the expiry date, and the amount and beneficiary of the Letters
of Credit will be as designated by the Company. The Issuing Lender shall
promptly notify the Administrative Agent and the Lenders of the creation of any
Letter of Credit and of the amounts of all Letters of Credit issued hereunder
and of any extension, reduction, termination or amendment of any Letter of
Credit. Each Letter of Credit issued by the Issuing Lender hereunder shall
identify: (i) the dates of issuance and expiry of such Letter of Credit, (ii)
the amount of such Letter of Credit (which shall be a sum certain), (iii) the
beneficiary of such Letter of Credit, and (iv) the drafts and other documents
necessary to be presented to the Issuing Lender upon drawing thereunder. In no
event shall any Letter of Credit expire (or by its terms be required to be
renewed to a date) after the Revolving Credit Commitment Termination Date. The
Company agrees to execute and deliver to the Issuing Lender such further
documents and instruments in connection with any Letter of Credit issued
hereunder (including, without limitation, applications therefor) as the Issuing
Lender in accordance with its customary practices may reasonably request. The
Issuing Lender will not be required to issue a Letter of Credit hereunder with
an expiration date (i) more than three hundred sixty (360) days from the date of
issuance of such Letter of Credit, or (ii) on or after the Revolving Credit
Commitment Termination Date. Notwithstanding the foregoing, Letters of Credit
issued hereunder may include automatic extensions provided that the extensions
shall be
 

20

--------------------------------------------------------------------------------



for periods not to exceed three hundred sixty (360) days and provided further
that the expiration date of any such Letter of Credit shall not occur on or
after the Revolving Credit Commitment Termination Date.
 
(b)  Drawings Under Letters of Credit. The Company hereby absolutely and
unconditionally promises to pay the Issuing Lender not later than 12:00 noon
(New York, New York time) the amount of each drawing under a Letter of Credit if
the Company receives notice of such drawing prior to 10:00 a.m., New York, New
York time, on the date of such drawing, or if such notice has not been received
by the Company prior to such time on such date, then not later than 12:00 noon,
New York, New York time, on the Business Day immediately following the day that
the Company receives such notice; provided, however, (i) if any drawing was in
an amount not less than $1,000,000, the Company may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.01 hereof
that such payment be financed with a Revolving Credit Loan which is a Base Rate
Loan in an equivalent amount, and, to the extent so financed, the Company’s
obligation to make such payment shall be discharged and replaced by such a Base
Rate Loan and (ii) if such drawing or payment was in an amount less than
$1,000,000, the Company may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.04 hereof that such payment be
financed with a Swingline Loan in an equivalent amount and, to the extent so
financed, the Company’s obligation to make such payment shall be discharged and
replaced by such Swingline Loan. Such request shall be made by the Company on
the date of receipt of notice from the Issuing Lender of a drawing under a
Letter of Credit as applicable. The Issuing Lender shall notify the
Administrative Agent and each Lender of such request in accordance with Section
2.01 hereof. If the Company fails to make such payment when due, the Issuing
Lender shall notify each Lender of the amount of the drawing under the
applicable Letter of Credit. Each Lender agrees that on the first Business Day
after receipt of such notice, it will immediately make available by no later
than 12:00 noon, New York, New York time, to the Issuing Lender at its office
located at the Payment Office, in immediately available funds, its Commitment
Proportion of such drawing provided (i) each Lender’s obligation shall be
reduced by its Commitment Proportion of any reimbursement by the Company in
respect of any such drawing pursuant to this Section 2.03 and (ii) no Lender
shall be required to make payments to the Issuing Lender with respect to a
drawing or payment which the Company reimbursed with the proceeds of a Revolving
Credit Loan, as contemplated above, if such Lender fully funded its Commitment
Proportion of such Revolving Credit Loan in accordance with Section 3.12 hereof.
Any payment made by a Lender pursuant to this Section 2.03(b) to reimburse the
Issuing Lender for any drawing under a Letter of Credit (other than a Base Rate
Loan or a Swingline Loan as contemplated above) shall not constitute a Revolving
Credit Loan or a Swingline Loan and shall not relieve the Company of its
obligation to reimburse the Issuing Lender for such drawing or payment. Each
drawing under a Letter of Credit which is not paid on the date such drawing is
made shall accrue interest, for each day from and including the date of such
drawing to but excluding the date that the Company reimburses the Issuing Lender
in full for such drawing at the rate per annum then applicable to Revolving
Credit Loans which are Base Rate Loans; provided, however, that if the Company
fails to reimburse such drawing when due pursuant to this paragraph (b), then
the Company shall pay to the Issuing Lender interest on the amount of such
drawing at the rate per annum set forth in Section 3.01(c) hereof. Interest
accruing pursuant to the preceding sentence shall be for the account of the
Issuing Lender, except that interest accrued on and after the date of payment by
any Lender pursuant to this Section 2.03(b) to reimburse the Issuing Lender
shall be for the account of such
 

21

--------------------------------------------------------------------------------



Lender to the extent of such payment. The Issuing Lender shall promptly notify
the Administrative Agent (which shall notify each Lender) of each drawing under
a Letter of Credit.
 
(c)  Letter of Credit Obligations Absolute.
 

(i)  
The obligation of the Company to reimburse the Issuing Lender as provided
hereunder in respect of drawings under Letters of Credit shall rank pari passu
with the obligation of the Company to repay the Revolving Credit Loans
hereunder, and shall be absolute and unconditional under any and all
circumstances subject to subsection (ii) below. Without limiting the generality
of the foregoing, the obligation of the Company to reimburse the Issuing Lender
in respect of drawings under Letters of Credit shall not be subject to any
defense based on the non-application or misapplication by the beneficiary of the
proceeds of any such drawing or the legality, validity, regularity or
enforceability of the Letters of Credit or any related document, even though
such document shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Company, the beneficiary of any Letter of Credit,
or any financial institution or other party to which any Letter of Credit may be
transferred. The Issuing Lender may accept or pay any draft presented to it
under any Letter of Credit regardless of when drawn or made and whether or not
negotiated, if such draft, accompanying certificate or documents and any
transmittal advice are presented or negotiated on or before the expiry date of
such Letter of Credit or any renewal or extension thereof then in effect, and is
in substantial compliance with the terms and conditions of such Letter of
Credit. Furthermore, neither the Issuing Lender nor any of its correspondents
nor any Lender shall be responsible, as to any document presented under a Letter
of Credit which appears to be regular on its face, and appears on its face to be
in substantial compliance with the terms of such Letter of Credit, for the
validity or sufficiency of any signature or endorsement, for delay in giving any
notice or failure of any instrument to bear adequate reference to any Letter of
Credit, or for failure of any Person to note the amount of any draft on the
reverse of any Letter of Credit. The Issuing Lender shall have the right, in its
sole discretion, to decline to accept any documents and to decline to making
payment under any Letter of Credit if the documents presented are not in strict
compliance with the terms of such Letter of Credit.

 

(ii)  
Any action, inaction or omission on the part of the Issuing Lender or any of its
correspondents under or in connection with any Letter of Credit or the related
instruments, documents or property, if in good faith and in conformity with such
laws, regulations or customs as are applicable, shall be binding upon the
Company and

 

22

--------------------------------------------------------------------------------



shall not place the Issuing Lender or any of its correspondents or any Lender
under any liability to the Company in the absence of (x) gross negligence or
willful misconduct by the Issuing Lender or its correspondents or (y) the
failure by the Issuing Lender to pay under a Letter of Credit after presentation
of a draft and documents strictly complying with such Letter of Credit unless
the Issuing Lender is prohibited from making such payment pursuant to a court
order. The Issuing Lender’s rights, powers, privileges and immunities specified
in or arising under this Agreement are in addition to any heretofore or at any
time hereafter otherwise created or arising, whether by statute or rule of law
or contract. All Letters of Credit issued hereunder will, except to the extent
otherwise expressly provided hereunder, be governed by the UCP to the extent
applicable and not inconsistent with the laws of the State of New York.
 
(d)  Obligations of Lenders in Respect of Letters of Credit. Each Lender
acknowledges that each Letter of Credit issued by the Issuing Lender pursuant to
this Agreement is issued on behalf of and with the ratable participation of all
of the Lenders (i.e., in accordance with their respective Commitment
Proportions), and each Lender agrees to make the payments required by subsection
(b) above and agrees to be responsible for its pro rata share of all liabilities
incurred by the Issuing Lender with respect to each Letter of Credit issued,
established, opened or extended by the Issuing Lender pursuant to this Agreement
for the account of the Company hereunder. Each Lender agrees with the Issuing
Lender and the other Lenders that its obligation to make the payments required
by subsection (b) above shall not be affected in any way by any circumstances
(other than the gross negligence or willful misconduct of the Issuing Lender)
occurring before or after the making of any payment by the Issuing Lender
pursuant to any Letter of Credit, including, without limitation: (i) any
modification or amendment of, or any consent, waiver, release or forbearance
with respect to, any of the terms of this Agreement or any other instrument or
document referred to herein; (ii) the existence of any Default or Event of
Default; or (iii) any change of any kind whatsoever in the financial position or
credit worthiness of the Company.
 
(e)  Replacement of the Issuing Lender. The Issuing Lender may be replaced at
any time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Lender. At
the time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Lender pursuant to
Section 3.04 hereof. From and after the effective date of any such replacement,
(i) the successor Issuing Lender shall have all the rights and obligations of
the Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter, and (ii) references herein to the term “Issuing Lender” shall
be deemed to refer to such successor or to any previous Issuing Lender, or to
such successor and all previous Issuing Lenders, as the context shall require.
After the replacement of an Issuing Lender hereunder, the replaced Issuing
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit issued prior to such replacement, but shall not be required to issue
additional Letters of Credit.
 

23

--------------------------------------------------------------------------------





 
Section 2.04  Swingline Loans.
 
(a)  Subject to the terms and conditions, and relying upon the representations
and warranties, set forth herein, the Swingline Lender agrees to make loans
(individually a “Swingline Loan” and, collectively, the “Swingline Loans”) to
the Company from time to time during the Revolving Credit Commitment Period up
to, but not exceeding, at any one time outstanding the Swingline Commitment;
provided, however, that no Swingline Loan shall be made if, after giving effect
to such Swingline Loan, the Aggregate Outstandings would exceed the Total
Commitment in effect at such time; and provided further that the proceeds from
Swingline Loans shall not be used to repay outstanding Revolving Credit Loans.
During the Revolving Credit Commitment Period, the Company may from time to time
borrow, repay and reborrow Swingline Loans on or after the date hereof and prior
to the Revolving Credit Commitment Termination Date, subject to the terms,
provisions and limitations set forth herein. The Swingline Loans shall be Base
Rate Loans. The Company shall repay each Swingline Loan on the earlier to occur
of (i) the date ten (10) Business Days after such Loan is made and (ii) the
Revolving Credit Commitment Termination Date.
 
(b)  The Company shall give the Administrative Agent irrevocable written notice
(or telephonic notice promptly confirmed in writing) not later than 2:00 p.m.
New York, New York time on the date of each proposed Swingline Loan under this
Section 2.04. Such notice shall be irrevocable and shall specify (i) the amount
of the proposed borrowing, and (ii) the proposed Borrowing Date. Upon receipt of
such notice from the Company, the Administrative Agent shall promptly notify the
Swingline Lender and each Lender thereof. Each borrowing of a Swingline Loan
shall be in an amount not less than $100,000 or, if greater, whole multiples of
$100,000 in excess thereof. The Swingline Lender shall make each Swingline Loan
available to the Company by means of a credit to the operating account of the
Company with the Swingline Lender (or, in the case of a Swingline Loan made to
finance or reimburse a Letter of Credit drawing in accordance with Section
2.03(b) hereof, by remittance to the Issuing Bank) by 4:00 p.m. New York, New
York time, on the requested date of such Swingline Loan.
 
(c)  So long as no Default or Event of Default has occurred and is continuing,
the Company may repay Swingline Loans with the proceeds of a Revolving Credit
Loan. The Swingline Lender may, at any time, require the Lenders to acquire
participations (in the form of Revolving Credit Loans, which shall initially be
Base Rate Loans) with respect to all or a portion of the Swingline Loans
outstanding. If (i) the Company desires to repay such Swingline Loan with the
proceeds of a Revolving Credit Loan or (ii) the Swingline Lender desires to have
the Lenders acquire participations (in the form of Revolving Credit Loans, which
shall initially be Base Rate Loans), the Swingline Lender shall, by written
notice given to the Administrative Agent no later than 10:00 a.m. New York, New
York time on any Business Day, require the Lenders to acquire participations (in
the form of Revolving Credit Loans, which shall initially be Base Rate Loans) on
such Business Day with respect to all or a portion of the Swingline Loans
outstanding. Such notice shall specify the aggregate amount of Swingline Loans
which will become such Revolving Credit Loans. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Commitment Proportion of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Commitment Proportion of such
 

24

--------------------------------------------------------------------------------



Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire a participation in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 3.12 hereof with respect to Loans made by such Lender, and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Company of any participation in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Company (or other party on behalf of
the Company) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of a participation therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear. The purchase of a
participation in a Swingline Loan pursuant to this paragraph (c) shall not
relieve the Company of any default in the payment thereof.
 
(d)  The agreement of the Swingline Lender to make Swingline Loans pursuant to
this Section 2.04 shall automatically terminate on the Revolving Credit
Commitment Termination Date. Upon such termination, the Company shall
immediately repay the Swingline Lender or the Administrative Agent, as
applicable, in full the principal amount of the Swingline Loans then
outstanding, together with all accrued interest thereon and all other amounts
due and payable hereunder.
 
(e)  The Swingline Loans made by the Swingline Lender shall be evidenced by a
promissory note of the Company (the “Swingline Note”), substantially in the form
attached hereto as Exhibit B, appropriately completed, duly executed and
delivered on behalf of the Company and payable to the order of the Swingline
Lender in a principal amount equal to the Swingline Commitment. The Swingline
Note shall (a) be dated the Closing Date, (b) be stated to mature on the
Revolving Credit Commitment Termination Date, and (c) bear interest from the
date thereof until paid in full on the unpaid principal amount thereof from time
to time outstanding as provided in Section 3.01 hereof. The Swingline Lender is
authorized to record the date and amount of each Swingline Loan and the date and
amount of each payment or prepayment of principal of each Swingline Loan in the
Swingline Lender’s records or on the grid schedule annexed to the Swingline
Note; provided, however, that the failure of the Swingline Lender to set forth
each such Swingline Loan, payment and other information shall not in any manner
affect the obligation of the Company to repay each Swingline Loan made by the
Swingline Lender in accordance with the terms of the Swingline Note and this
Agreement. The Swingline Note, the grid schedule and the books and records of
the Swingline Lender shall constitute presumptive evidence of the information so
recorded absent demonstrable error.
 

25

--------------------------------------------------------------------------------





 
Section 2.05  Increase in Commitments.
 
(a)  The Company shall have the right at any time (provided, that such right may
not be exercised by the Company more than twice after the Closing Date, and each
such exercised increase shall be in an amount not less than $25,000,000) to
increase the Total Commitment hereunder by an aggregate amount, for all
exercises pursuant to this Section 2.05, which is less than or equal to
$100,000,000 by (i) requesting (which request may be agreed to or declined by
such Lender in its sole discretion) that one or more Lenders increase its
respective Revolving Credit Commitment or (ii) adding to this Agreement one or
more financial institutions as a Lender; provided, however, that each such
financial institution shall be approved by the Company and the Administrative
Agent (which approval shall not be unreasonably withheld). For the avoidance of
doubt, if the Company’s request pursuant to clause (i) above is declined by such
Lender, such request shall not be considered an exercise of the Company’s right
for purposes of the first proviso in the preceding sentence. An increase in the
Total Commitment shall be effectuated pursuant to an agreement with an
Increasing Lender or Additional Lender, as applicable, in form and substance
satisfactory to the Company and the Administrative Agent pursuant to which (x)
in the case of an Additional Lender, such Additional Lender shall undertake a
Revolving Credit Commitment, which Revolving Credit Commitment shall be in an
amount at least equal to $10,000,000 or an integral multiple of $500,000 in
excess thereof, (y) in the case of an Increasing Lender, such Increasing Lender
shall increase its Revolving Credit Commitment, which increase in its Revolving
Credit Commitment shall be at least equal to $1,000,000 or an integral multiple
of $500,000 in excess thereof, and (z) in the case of any Additional Lender,
such Additional Lender shall agree to be bound as a Lender under the terms and
conditions of this Agreement and the other Loan Documents. Upon the
effectiveness of any such agreement and its acknowledgement by the Company and
the Administrative Agent (the date of any such effectiveness and
acknowledgement, an “Increased Commitment Date”), such Additional Lender shall
thereupon become a “Lender” for all purposes of this Agreement with a Revolving
Credit Commitment in the amount set forth in such agreement or, as applicable,
the Revolving Credit Commitment of such Increasing Lender shall be increased in
the amount set forth in such agreement, and this Agreement (including the
signature page of such Increasing Lender) shall be deemed amended to the extent,
but only to the extent, necessary to reflect the addition of such Additional
Lender or the increased Revolving Credit Commitment of such Increasing Lender,
the resulting adjustment of the Revolving Credit Commitments arising therefrom
and the adjustments described in Section 2.05(d) hereof.
 
(b)  Any increase in the Total Commitment pursuant to Section 2.05(a) hereof
shall not be effective unless:
 

(i)  
the Company shall have given the Administrative Agent notice (which notice shall
be promptly forwarded by the Administrative Agent to each Lender) of such
desired increase at least fifteen (15) Business Days (or such shorter period as
the Administrative Agent may agree to in the given instance) prior to any such
proposed Increased Commitment Date;

 

26

--------------------------------------------------------------------------------





 

(ii)  
no Default or Event of Default shall have occurred and be continuing as of the
date of the notice referred to in the foregoing clause (i) or on the Increased
Commitment Date; and

 

(iii)  
the representations and warranties of the Company in Article IV hereof shall be
true and correct in all material respects on and as of the date of the notice
referred to in clause (i) and on and as of the applicable Increased Commitment
Date with the same effect as if made on and as of such notice date or Increased
Commitment Date (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they shall be true and correct
as of such earlier date).

 
Each notice given by the Company pursuant to Section 2.05(b)(i) hereof shall
constitute a representation and warranty by the Company hereunder, as of the
date of each such notice and as of each Increased Commitment Date, and after
giving effect to the increase in the Total Commitment effective thereon, that
the conditions in this Section 2.05(b) are satisfied.
 
(c)  Effective on each Increased Commitment Date, (i) the amount of each
Lender’s risk participation in all outstanding Letters of Credit shall be deemed
to be automatically increased or decreased, as applicable, to reflect any
changes in such Lender’s Commitment Proportion after giving effect to the
increase in the Total Commitment effective thereon, and (ii) the amount of the
Revolving Credit Loans then outstanding and held by each Lender shall be
adjusted to reflect any such changes in such Lender’s Commitment Proportion.
Each Lender having Revolving Credit Loans then outstanding and whose Commitment
Proportion has been decreased as a result of the increase in the Total
Commitment shall be deemed to have assigned, without recourse, such portion of
such Revolving Credit Loans as shall be necessary to effectuate such adjustment
to the Additional Lenders and Increasing Lenders (and each such assignment shall
be deemed a prepayment for purposes of Section 3.08 hereof). Each Additional
Lender and Increasing Lender shall (x) be deemed to have assumed such portion of
such Revolving Credit Loans and (y) fund on the Increased Commitment Date, such
assumed amounts to the Agent for the account of the assigning Lender in
accordance with the provisions hereof.
 
(d)  The Administrative Agent shall promptly notify the Lenders and the Company
of any increase in the Total Commitment under this Section 2.05 and of each
Lender’s Commitment Proportion after giving effect to any such increase.
 
(e)  Upon the effectiveness of any increase in the Total Commitment in
accordance with this Section 2.05, the Company agrees to execute Revolving
Credit Notes in favor of each Additional Lender and each Increasing Lender upon
the request of such Lender to evidence such Lender’s Revolving Credit Commitment
after giving effect to such increase to the Total Commitment and to execute such
other documents as the Administrative Agent shall deem necessary and appropriate
to give effect to this Section 2.05; provided, that any Increasing Lender who
has requested a new Revolving Credit Note in an amount equal to its increased
Revolving Credit Commitment shall have returned for cancellation any other
Revolving Credit Notes previously issued to it under this Agreement.
 

27

--------------------------------------------------------------------------------



 
ARTICLE III.  
PROVISIONS RELATING TO ALL EXTENSIONS OF CREDIT; FEES AND PAYMENTS
 
Section 3.01  Interest Rate; Continuation and Conversion of Loans.
 
(a)  Each Base Rate Loan shall bear interest for the period from the date
thereof on the unpaid principal amount thereof at a fluctuating rate per annum
equal to the Base Rate plus the applicable Interest Rate Margin.
 
(b)  Each Adjusted Libor Loan shall bear interest for the Interest Period
applicable thereto on the unpaid principal amount thereof at a rate per annum
equal to the Reserve Adjusted Libor determined for each Interest Period thereof
in accordance with the terms hereof plus the applicable Interest Rate Margin.
 
(c)  Upon the occurrence and during the continuance of a Default or an Event of
Default, at the option of the Required Lenders, the rate of interest on all
Loans and any other amounts payable under the Loan Documents will be increased
to a rate equal to (i) 2% per annum plus the rate of interest otherwise
applicable to such Loan, in the case of payments of principal, and (ii) 2% per
annum plus the rate that would be applicable to Base Rate Loans from time to
time, in the case of payments of any other amount.
 
(d)  The Company may elect from time to time to convert outstanding Revolving
Credit Loans from Adjusted Libor Loans to Base Rate Loans by giving the
Administrative Agent at least three (3) Business Days prior irrevocable written
notice of such election, provided that any such conversion of Adjusted Libor
Loans shall only be made on the last day of an Interest Period with respect
thereto or upon the date of payment in full of any amounts owing pursuant to
Section 3.08 hereof as a result of such conversion. Upon receipt of such notice,
the Administrative Agent shall promptly notify each Lender thereof. The Company
may elect from time to time to convert outstanding Revolving Credit Loans from
Base Rate Loans to Adjusted Libor Loans by giving the Administrative Agent
irrevocable written notice of such election not later than 11:00 a.m. New York,
New York time three (3) Business Days prior to the date of the proposed
conversion. Upon receipt of such notice the Administrative Agent shall promptly
notify each Lender thereof. All or any part of outstanding Base Rate Loans
(other than Swingline Loans) may be converted as provided herein, provided that
each conversion shall be in the principal amount of $2,000,000 or whole
multiples of $1,000,000 in excess thereof, and further provided that no Default
or Event of Default shall have occurred and be continuing. Any conversion to or
from Adjusted Libor Loans hereunder shall be in such amounts and be made
pursuant to such elections so that, after giving effect thereto, the aggregate
principal amount of all Adjusted Libor Loans having the same Interest Period
shall not be less than $2,000,000.
 
(e)  Any Adjusted Libor Loan in a minimum principal amount of $2,000,000 may be
continued as such upon the expiration of an Interest Period with respect thereto
by compliance by the Company with the notice provisions contained in the
definition of Interest Period; provided that no Adjusted Libor Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing, but shall be automatically converted to a Base
 

28

--------------------------------------------------------------------------------



Rate Loan on the last day of the Interest Period in effect when the
Administrative Agent is notified, or otherwise has actual knowledge, of such
Default or Event of Default.
 
(f)  If the Company shall fail to select the duration of any Interest Period for
any Adjusted Libor Loan in accordance with the definition of “Interest Period”
set forth in Section 1.01 hereof, the Company shall be deemed to have selected
an Interest Period of one month.
 
(g)  No Revolving Credit Loan may be converted to or continued as an Adjusted
Libor Loan with an Interest Period that extends beyond the Revolving Credit
Commitment Termination Date. 
 
(h)  Anything in this Agreement or in any Note to the contrary notwithstanding,
the obligation of the Company to make payments of interest shall be subject to
the limitation that payments of interest shall not be required to be paid to a
Lender to the extent that the charging or receipt thereof would not be
permissible under the law or laws applicable to such Lender limiting the rates
of interest that may be charged or collected by such Lender. In each such event
payments of interest required to be paid to such Lender shall be calculated at
the highest rate permitted by applicable law until such time as the rates of
interest required hereunder may lawfully be charged and collected by such
Lender. If the provisions of this Agreement or any Note would at any time
otherwise require payment by the Company to any Lender of any amount of interest
in excess of the maximum amount then permitted by applicable law, the interest
payments to such Lender shall be reduced to the extent necessary so that such
Lender shall not receive interest in excess of such maximum amount. 
 
(i)  Interest on each Loan shall be payable in arrears on each Interest Payment
Date and shall be payable for the actual days elapsed. Any rate of interest on
the Loans or other Obligations which is computed on the basis of the Base Rate
shall change when and as the Base Rate changes in accordance with the definition
thereof.
 

29

--------------------------------------------------------------------------------





 
Section 3.02  Use of Proceeds.
 
The proceeds of the Revolving Credit Loans shall be used to refinance
Indebtedness of the Company under the 2004 Credit Agreement, to finance
Acceptable Acquisitions and for general working capital and other corporate
purposes. The Swingline Loans shall be used by the Company for general working
capital and other corporate purposes. Commercial Letters of Credit shall be
issued by the Issuing Lender hereunder for the account of the Company and shall
be issued for the purpose of providing the primary payment mechanism in
connection with the purchase of any materials, goods or services by the Company
or any Guarantors in the ordinary course of their respective businesses. Standby
Letters of Credit shall be issued by the Issuing Lender for the account of the
Company and shall be issued for purposes in connection with, and in the ordinary
course of, the business of the Company or the Guarantors consistent with
historical purposes of standby letters of credit issued for the account of the
Company prior to the date hereof.
 
Section 3.03  Prepayments.
 
(a)  Voluntary. The Company may, at any time and from time to time, prepay the
then outstanding Loans, in whole or in part, without premium or penalty, except
as provided in Section 3.08 hereof, upon written notice to the Administrative
Agent (or telephonic notice promptly confirmed in writing) not later than 11:00
a.m. New York, New York time, three (3) Business Days before the date of
prepayment with respect to prepayments of Adjusted Libor Loans, or 11:00 a.m.
New York, New York time on the date of prepayment with respect to Base Rate
Loans. Each notice shall be irrevocable and shall specify the date and amount of
prepayment and whether such prepayment is of Adjusted Libor Loans or Base Rate
Loans or a combination thereof, and if a combination thereof, the amount of
prepayment allocable to each. Upon receipt of such notice, the Administrative
Agent shall promptly notify each Lender thereof. If such notice is given, the
Company shall make such prepayment, and the amount specified in such notice
shall be due and payable, on the date specified therein. Each partial prepayment
pursuant to this Section 3.03 hereof shall be in a principal amount of
$1,000,000 or whole multiples of $1,000,000 in excess thereof.
 
(b)  Mandatory. To the extent that the Aggregate Outstandings exceed the Total
Commitment, then the Company shall immediately prepay the Revolving Credit Loans
to the extent necessary to cause compliance with each of the foregoing. To the
extent that such prepayments are insufficient to cause such compliance, the
Company shall pledge to the Administrative Agent, for the ratable benefit of the
Lenders, Cash Collateral in an amount equal to the amount of such shortfall,
which Cash Collateral shall secure the reimbursement obligations of the Company
to the Issuing Lender with respect to Letters of Credit.
 

30

--------------------------------------------------------------------------------





 
All prepayments shall be applied, first, to Base Rate Loans outstanding and
second, to Adjusted Libor Loans outstanding, in such order as the Administrative
Agent shall determine in its sole and absolute discretion. All prepayments shall
be accompanied by accrued interest on the principal amount being prepaid to the
date of prepayment.
 
Section 3.04  Fees.
 
(a)  The Company agrees to pay to the Administrative Agent for the account of,
and pro rata distribution to, each Lender a commitment fee equal to the sum of
the actual daily unused portion of the Total Commitment (after giving effect to
any Swingline Loans then outstanding) from the date of this Agreement until the
Revolving Credit Commitment Termination Date multiplied by the rate set forth in
the definition of the term “Unused Fee Rate” as in effect on the date of
calculation, in each case, based on a year of 360 days. Such fees shall be
payable in arrears (i) on the last day of June, September, December and March of
each year commencing June 30, 2006, (ii) on the Revolving Credit Commitment
Termination Date, and (iii) on each date the Revolving Credit Commitments are
permanently reduced in whole or in part.
 
(b)  The Company shall pay to the Administrative Agent for the account of, and
pro rata distribution to, the Lenders a commission with respect to the Lenders’
participation in Standby Letters of Credit equal to the Standby LC Fee
multiplied by the average daily amount of the Standby LC Exposure during the
period from and including the Closing Date to but excluding the later of (a) the
Revolving Credit Commitment Termination Date and (b) the date on which such
Lender ceases to have any Standby LC Exposure. Such commissions with respect to
Standby Letters of Credit shall be payable in arrears on the last Business Day
of June, September, December and March of each year, commencing June 30, 2006;
provided that all such fees shall be payable on the date on which the Total
Commitment terminates and any such fees accruing after the date on which the
Total Commitment terminates shall be payable on demand. All commissions with
respect to Standby Letters of Credit shall be computed on the basis of a year of
three hundred sixty (360) days and shall be payable for the actual number of
days elapsed.
 
(c)  The Company shall pay to the Administrative Agent for the account of, and
pro rata distribution to each Lender, a payment fee equal to 0.125% of the
amount paid on each Commercial Letter of Credit upon payment of such amount by
the Issuing Lender.
 
(d)  In addition, the Company shall pay to the Issuing Lender for its own
account, upon issuance of any Letter of Credit hereunder, a letter of credit
fronting fee equal to the greater of (i) 0.125% of the face amount of each
Letter of Credit issued hereunder, or (ii) $250, together with the customary
fees charged by the Issuing Lender in its sole discretion with respect to the
issuance, payment, acceptance, processing and administration of Letters of
Credit (including, without limitation, amendments to Letters of Credit).
 
(e)  The Company further agrees to pay to the Administrative Agent for the
account of each Lender an upfront fee in an aggregate amount previously agreed
upon between the Lead Arranger and the Company to be distributed to the Lenders
in accordance with their respective agreements with the Lead Arranger.
 

31

--------------------------------------------------------------------------------





 
Section 3.05  Computation of Interest and Fees.
 
(a)  All computations of interest for Base Rate Loans when the Base Rate is
determined by the Prime Rate shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
 
(b)  In the event that the Administrative Agent shall have determined in good
faith (which determination shall be conclusive and binding upon the Company,
absent demonstrable error) that, by reason of circumstances affecting the London
interbank market, adequate and reasonable means do not exist for ascertaining
the Reserve Adjusted Libor applicable pursuant to Section 3.01(b) hereof for any
requested Interest Period with respect to (a) the making of an Adjusted Libor
Loan, (b) an Adjusted Libor Loan that will result from the requested conversion
of a Base Rate Loan into an Adjusted Libor Loan, or (c) the continuation of an
Adjusted Libor Loan beyond the expiration of the then current Interest Period
with respect thereto, the Administrative Agent shall forthwith give notice by
telephone of such determination, promptly confirmed in writing, to the Company
and each Lender of such determination. Until the Administrative Agent notifies
the Company that the circumstances giving rise to the suspension described
herein no longer exist, the Company shall not have the right to request or
continue an Adjusted Libor Loan or to convert a Base Rate Loan to an Adjusted
Libor Loan.
 
Section 3.06  Illegality.
 
Notwithstanding any other provisions herein, if any introduction of or change in
any law, regulation, treaty or directive or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Adjusted Libor
Loans as contemplated by this Agreement, such Lender shall forthwith give notice
by telephone of such circumstances, promptly confirmed in writing, to the
Administrative Agent, which notice the Administrative Agent shall promptly
transmit to the Company and the other Lenders and (a) the commitment of such
Lender to make and to allow conversion to or continuations of Adjusted Libor
Loans shall forthwith be cancelled for the duration of such illegality and (b)
the Revolving Credit Loans of the affected Lender then outstanding as Adjusted
Libor Loans, if any, shall be converted automatically to Base Rate Loans on the
next succeeding last day of each Interest Period applicable to such Adjusted
Libor Loans or within such earlier period as may be required by law. The Company
shall pay to such Lender, upon demand, any additional amounts required to be
paid pursuant to Section 3.08 hereof.
 
Section 3.07  Increased Costs.
 
(a)  In the event that any introduction of or change in, after the date hereof,
any applicable law, regulation, treaty, order or directive or in the
interpretation or application thereof (including, without limitation, any
request, guideline or policy, whether or not having the force of law, of or from
any central bank or other governmental authority, agency or
 

32

--------------------------------------------------------------------------------



instrumentality and including, without limitation, Regulation D), by any
authority charged with the administration or interpretation thereof shall occur,
which:
 

(i)  
shall subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Note, any Loan or any Letter of Credit (or
participations therein) or change the basis of taxation of payments to such
Lender or the Issuing Lender of principal, interest, fees or any other amount
payable hereunder (other than any tax that is measured with respect to the
overall net income of such Lender or the Issuing Lender or any Lending Office of
such Lender or the Issuing Lender and that is imposed by the United States of
America, or any political subdivision or taxing authority thereof or therein, or
by any jurisdiction in which such Lender’s Lending Office or the Issuing
Lender’s lending office is located, or by any jurisdiction in which such Lender
is organized, has its principal office or is managed and controlled); or

 

(ii)  
shall impose, modify or hold applicable any reserve, special deposit, compulsory
loan or similar requirement (whether or not having the force of law) against
assets held by, or deposits or other liabilities in or for the account of,
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of any Lender or the Issuing Lender; or

 

(iii)  
shall impose on any Lender or the Issuing Lender any other condition, or change
therein;

 
and the result of any of the foregoing is to increase the cost to such Lender or
the Issuing Lender of making, renewing or maintaining or participating in
advances or extensions of credit hereunder or to reduce any amount receivable
hereunder, in each case by an amount which such Lender or the Issuing Lender
deems reasonably material, then, in any such case, subject to the provisions of
Section 3.09 hereof, the Company shall pay such Lender or the Issuing Lender,
upon written demand, such additional amount or amounts as such Lender or the
Issuing Lender shall have determined in good faith will compensate such Lender
for such increased costs or reduction.
 
(b)  If any Lender or the Issuing Lender shall have determined that the adoption
of, or any change in, any applicable law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or the
Issuing Lender (or any lending office of any Lender or the Issuing Lender which
funds Loans hereunder) or any Lender’s or the Issuing Lender’s holding company,
with any request or directive regarding capital adequacy (whether or not having
the force of the law) of any such authority, central bank or comparable agency,
has or would have the effect of reducing the rate of return on such Lender’s or
the Issuing Lender’s capital or on the capital of such Lender’s or the Issuing
Lender’s holding company as a consequence of its
 

33

--------------------------------------------------------------------------------



obligations hereunder to a level below that which such Lender or the Issuing
Lender (or such holding company) could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy) by an amount deemed by such
Lender or the Issuing Lender to be material, then from time to time, the Company
shall pay to such Lender or the Issuing Lender the additional amount or amounts
as such Lender or the Issuing Lender shall have determined will compensate such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company for such reduction. Such Lender’s or the Issuing Lender’s determination
of such amounts shall be conclusive and binding on the Company absent
demonstrable error.
 
(c)  A certificate of a Lender setting forth the amount or amounts payable
pursuant to Sections 3.07(a) and 3.07(b) hereof shall be conclusive absent
demonstrable error. The Company shall pay such Lender or the Issuing Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.
 
(d)  In the event any Lender or the Issuing Lender shall be entitled to
compensation pursuant to Section 3.07(a) or Section 3.07(b) hereof, it shall
promptly notify the Administrative Agent and the Company of the event by reason
of which it has become so entitled; provided, however, no failure on the part of
any Lender or the Issuing Lender to demand compensation under clause (a) or
clause (b) above on one occasion shall constitute a waiver of its right to
demand compensation on any other occasion.
 
Section 3.08  Indemnity.
 
The Company agrees to indemnify each Lender and to hold each Lender harmless
from any loss, cost or expense which such Lender may sustain or incur,
including, without limitation, interest or fees payable by such Lender to
lenders of funds obtained by it in order to maintain Adjusted Libor Loans
hereunder, as a consequence of (a) default by the Company in payment of the
principal amount of or interest on any Adjusted Libor Loan, (b) default by the
Company to accept or make a borrowing of an Adjusted Libor Loan or a conversion
into or continuation of an Adjusted Libor Loan after the Company has requested
such borrowing, conversion or continuation, (c) default by the Company in making
any prepayment of any Adjusted Libor Loan after the Company gives a notice in
accordance with Section 3.03 hereof and/or (d) the making of any payment or
prepayment (whether mandatory or optional) of an Adjusted Libor Loan (including
as a result of an assignment pursuant to Section 2.05(c) hereof) or the making
of any conversion of an Adjusted Libor Loan to a Base Rate Loan on a day which
is not the last day of the applicable Interest Period with respect thereto. A
certificate of a Lender setting forth such amounts shall be conclusive absent
demonstrable error. The Company shall pay such Lender the amount shown as due on
any certificate within ten (10) days after receipt thereof.
 
Section 3.09  Mitigation, Obligations; Replacement of Lenders.
 
(a)  Each Lender agrees to use reasonable efforts to designate an alternate
Lending Office with respect to any Type of Loan affected by the events or
circumstances described in Section 3.05(b), 3.06, 3.07 or 3.10 hereof to avoid
or minimize the Company’s liability thereunder; provided, however, that such
efforts shall not cause the imposition on such
 

34

--------------------------------------------------------------------------------



Lender of any additional cost or legal, regulatory or administrative burdens
deemed by such Lender, in its sole discretion, to be material.
 
(b)  If any Lender is affected by the events or circumstances described in
Section 3.05(b), 3.06, 3.07 or 3.10 and requests additional compensation
pursuant to the terms of this Agreement, or if any Lender defaults in its
obligation to fund Loans hereunder, then the Company may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (and in accordance with the
restrictions set forth in Section 10.05 hereof), all its interests, rights, and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if such Lender accepts such
assignment); provided, that (i) the Company shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank and the Swingline Lender), which consent shall not be
unreasonably withheld or delayed, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal amount of its Loans and
participation in Swingline Loans, accrued interest thereon, accrued fees and
other amounts payable to it hereunder from the assignee (to the extent of the
outstanding principal and accrued interest and fees) or the Company (in the case
of all other amounts) and (iii) in the case of any such assignment resulting
from a claim for compensation pursuant to Section 3.05(b), 3.06 or 3.07 hereof
or payments required to be made pursuant to Section 3.10 hereof, such assignment
will result in a reduction of such compensation or payments. A Lender shall not
be required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegations cease to apply.
 
Section 3.10  Taxes.
 
(a)  Except as set forth in clause (d) below or as required by law, all payments
made by the Company under this Agreement shall be made free and clear of, and
without reduction for or on account of, any present or future taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
excluding (i) income and franchise taxes (imposed in lieu of income taxes)
imposed on the Administrative Agent, the Issuing Lender or a Lender as a result
of a present, former or future connection between the jurisdiction of the
government or the taxing authority imposing such tax and the Administrative
Agent, Issuing Lender or Lender or the lending office of the Administrative
Agent, Issuing Lender or a Lender (excluding a connection arising solely from
the Administrative Agent, Issuing Lender or a Lender having executed this
Agreement, the Notes or the other Loan Documents) or any political subdivision
or taxing authority thereof or therein, and (ii) taxes (including withholding
taxes) imposed by reason of the failure of the Administrative Agent, Issuing
Lender or a Lender, if organized outside of the United States, to comply with
Section 3.10(c) hereof (or the inaccuracy at any time of the certificates,
documents or other evidence delivered thereunder) (such non-excluded taxes being
called “Non-Excluded Taxes”). If any Non-Excluded Taxes are required to be
withheld from any amounts payable to the Administrative Agent, the Issuing
Lender or any Lender hereunder, or under the Notes, the amount so payable to the
Administrative Agent, the Issuing Lender or such Lender shall be increased to
the extent necessary to yield to the Administrative Agent, the Issuing Lender or
such Lender (after payment of all Non-Excluded Taxes and free and clear of all
liability in respect of such Non-Excluded Taxes) interest or any such other
amounts payable
 

35

--------------------------------------------------------------------------------



hereunder at the rates or in the amounts specified in this Agreement and the
Notes provided, however, that the Company shall not be required to increase any
such amounts payable to any Lender with respect to any Non-Excluded Taxes (i)
that are attributable to such Lender’s failure to comply with the requirements
of Section 3.09 hereof, (ii) that are United States withholding taxes imposed
(or branch profits taxes imposed in lieu thereof) on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement, except to the
extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Company with respect to such
Non-Excluded Taxes pursuant to this Section 3.10(a), or (iii) that are imposed
as a result of any event occurring after such Lender becomes a Lender other than
a change in law or regulation or the introduction of any law or regulation or a
change in interpretation or administration of any law. Whenever any Non-Excluded
Taxes are payable by the Company, as promptly as possible thereafter, the
Company shall send to the Administrative Agent for its own account or for the
account of the Issuing Lender or such Lender, as the case may be, a certified
copy of an original official receipt showing payment thereof. If the Company
fails to pay Non-Excluded Taxes when due to the appropriate taxing authority or
fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Company shall indemnify the Administrative
Agent, the Issuing Lender and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent, the Issuing
Lender or such Lender as a result of any such failure together with any expenses
payable by the Administrative Agent, the Issuing Lender or such Lender in
connection therewith; provided that the Administrative Agent, Issuing Lender or
such Lender has provided the Company with notice thereof as required by Section
10.01 hereof, accompanied by a demand for payment.
 
(b)  If a Lender or the Administrative Agent becomes aware that it is entitled
to claim a refund from a governmental authority in respect of any Non-Excluded
Taxes as to which it has been indemnified by the Company or with respect to
which the Company has paid additional amounts pursuant to this Section 3.10, it
promptly shall notify the Company in writing of the availability of such refund
claim and shall make a timely claim to such taxation authority for such refund
at the Company’s expense. If a Lender or the Administrative Agent receives a
refund (including pursuant to a claim for refund made pursuant to the preceding
sentence) or a permanent net tax benefit in respect of any Non-Excluded Taxes as
to which it has been indemnified by the Company or with respect to which the
Company has paid additional amounts pursuant to this Section 3.10, it shall
within thirty (30) days from the date of such receipt pay over the amount of
such refund or permanent net tax benefit to the Company, net of all reasonable
out-of-pocket expenses of such Lender or the Administrative Agent and without
interest (other than interest paid by the relevant taxation authority with
respect to such refund); provided that the Company, upon the request of such
Lender or the Administrative Agent, agrees to repay the amount paid over to the
Company (plus penalties, interest or other reasonable charges) to such Lender or
the Administrative Agent in the event such Lender or the Administrative Agent is
required to repay such refund to such taxation authority or loses such net tax
benefit.
 
(c)  On or before the date on which it becomes a party to this Agreement, each
Lender that is not organized under the laws of the United States or a state
thereof agrees that it will deliver to the Company and the Administrative Agent
(i) two duly completed copies of United States Internal Revenue Service Form
W-8BEN or W-8ECI or successor applicable form,
 

36

--------------------------------------------------------------------------------



as the case may be, certifying in each case that such Lender is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, and (ii) if such Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, an Internal Revenue
Service Form W-8BEN or successor applicable form, and a statement in the form of
Exhibit G hereto. Each Lender that delivers to the Company and the
Administrative Agent a Form W-8BEN or W-8ECI pursuant to the preceding sentence
further undertakes to deliver to the Administrative Agent two further copies of
the said statement and Form W-8BEN or W-8ECI, or successor applicable forms, or
other manner of certification, as the case may be, on or before the date that
any such statement or form expires or becomes obsolete or after the occurrence
of any event requiring a change in the most recent statement or form previously
delivered by it to the Administrative Agent, and such extensions or renewals
thereof as may be requested by the Administrative Agent, certifying in the case
of a Form W-8BEN or W-8ECI that such Lender is entitled to receive payments
under this Agreement without deduction or withholding of any United States
federal income taxes. Each Lender shall promptly notify the Company and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered above-mentioned form or statement
(or successor thereto) to the Company and the Administrative Agent.
 
(d)  For any period with respect to which a Lender required to do so has failed
to provide the Company with the appropriate form described in Section 3.l0(c)
above (other than if such failure is due to a change in law occurring subsequent
to the date on which a form originally was required to be provided, or if such
form otherwise is not required under Section 3.10(c) above), such Lender shall
not be entitled to indemnification under this Section 3.10 with respect to
Non-Excluded Taxes imposed by reason of such failure; provided, however, that
should a Lender become subject to Non-Excluded Taxes because of its failure to
deliver a form required hereunder, the Company shall take such steps as such
Lender reasonably shall request to assist such Lender in recovering such
Non-Excluded Taxes.
 
Section 3.11  Pro Rata Treatment and Payments.
 
(a)  Each borrowing by the Company from the Lenders, each conversion of a
Revolving Credit Loan pursuant to Section 3.01(d) hereof or continuation of a
Revolving Credit Loan pursuant to Section 3.01(e) hereof, each payment by the
Company on account of any fee (other than with respect to fees which are
expressly payable to the Administrative Agent or the Issuing Lender for its own
account), and any reduction of the Commitments of the Lenders hereunder shall be
made pro rata according to the respective relevant Commitment Proportions of the
Lenders. Each reimbursement by the Company to the Issuing Lender with respect to
drawings under Letters of Credit pursuant to Section 2.03 hereof shall be made
pro rata for the benefit of the Lenders to the extent such Lender has made
available its Commitment Proportion of such drawing in accordance with Section
2.03(b) hereof. Each payment (including each prepayment) by the Company on
account of principal of and interest on each Loan shall be made pro rata
according to the respective outstanding principal amounts of such Loans held by
each Lender. Except as otherwise provided in Section 2.04 hereof, all payments
by the Company on account of principal of and interest on any Swingline Loan
shall be made to the Swingline Lender at its office specified on its signature
page hereof in Dollars in immediately available funds. All payments (including
prepayments) to be made by the Company on account of principal, interest, fees
and reimbursement obligations shall be made without set-off or
 

37

--------------------------------------------------------------------------------



counterclaim and, with respect to payments of the Loans shall be made to the
Administrative Agent, for the account of the Lenders (except as specified
above), at the Payment Office in Dollars in immediately available funds. The
Administrative Agent shall distribute such payments with respect to Loans to the
Lenders promptly upon receipt in like funds by wire transfer of each Lender’s
portion of such payment to such Lender for the account of its Lending Office.
The Administrative Agent may, in its sole discretion, directly charge principal
and interest payments due in respect of the Loans to the Company’s accounts at
the Payment Office or other office of the Administrative Agent. The Issuing
Lender may, in its sole discretion, directly charge reimbursement obligations
with respect to Letters of Credit to the Company’s accounts at any office of the
Issuing Lender. Except as otherwise provided in the definition of “Interest
Period”, if any payment hereunder becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day, and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.
 
Section 3.12  Funding and Disbursement of Loans.
 
(a)  Each Lender shall make each Revolving Credit Loan to be made by it
hereunder available to the Administrative Agent at the Payment Office for the
account of such office and the Administrative Agent by 1:00 p.m. New York, New
York time on the Borrowing Date in Dollars in immediately available funds.
Unless any applicable condition specified in Article V has not been satisfied,
the amount so received by the Administrative Agent will be made available to the
Company at the Payment Office by crediting the account of the Company with such
amount and in like funds as received by the Administrative Agent; provided,
however, that if the proceeds of any Revolving Credit Loan or Swingline Loan or
any portion thereof are to be used to prepay outstanding Revolving Credit Loans,
Swingline Loans or Letter of Credit obligations, then the Administrative Agent
shall apply such proceeds for such purpose to the extent necessary and credit
the balance, if any, to the Company’s account.
 
(b)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a proposed Borrowing Date that such Lender is affected by the
events or circumstances described in Section 3.05(b), 3.06, 3.07 or 3.10 hereof
and that such Lender will not make the amount which would constitute its
Commitment Proportion of the borrowing on such Borrowing Date available to the
Administrative Agent, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such Borrowing Date,
and the Administrative Agent may, in reliance upon such assumption, make
available to the Company a corresponding amount. If such amount is not made
available to the Administrative Agent until a date after such Borrowing Date,
such Lender shall pay to the Administrative Agent on demand interest on such
Lender’s Commitment Proportion of such borrowing at a rate equal to the greater
of (i) the daily average Federal Funds Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation during such period, from and including such Borrowing Date to the
date on which such Lender’s Commitment Proportion of such borrowing shall have
become immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts due
pursuant to this Section 3.12(b) shall be conclusive absent demonstrable error.
Nothing herein shall be deemed to relieve any Lender from its
 

38

--------------------------------------------------------------------------------



obligations to fulfill its commitment hereunder or to prejudice any right which
the Company may have against any Lender as a result of any default by such
Lender hereunder.
 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lenders to enter into this Agreement and to make the
Loans herein provided for, the Company represents and warrants to the
Administrative Agent and each Lender that:
 
Section 4.01  Organization, Powers.
 
The Company and each Guarantor (a) is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation, (b) has the corporate power and authority to own its properties and
to carry on its business as being conducted, (c) is in good standing and is duly
qualified to do business in every jurisdiction wherein the conduct of its
business or the ownership of its properties are such as to require such
qualification except those jurisdictions in which the failure to be so qualified
could not reasonably be expected to have a Material Adverse Effect, and (d) has
the corporate power to execute, deliver and perform each of the Loan Documents
to which it is a party, including, without limitation, the power to obtain
extensions of credit hereunder and to execute and deliver the Notes. Each
Subsidiary of the Company which is not a Guarantor, other than Excluded
Subsidiaries, (a) is a corporation, limited liability company, partnership or
other legal entity (as indicated on Schedule I hereto) duly organized or formed,
as applicable, validly existing and in good standing under the laws of the
jurisdiction of its formation, (b) has the corporate, limited partnership,
limited liability company or other legal power and authority to own or lease its
properties and to carry on its business as being conducted on the Closing Date
and, (c) is duly qualified to do business in every jurisdiction wherein the
conduct of its business or the ownership of its properties are such as to
require such qualification except in those jurisdictions where the failure to be
so qualified could not reasonably be expected to have a Material Adverse Effect.
 
Section 4.02  Authorization of Borrowing, Enforceable Obligations.
 
The execution, delivery and performance by the Company of this Agreement, and
the other Loan Documents to which it is a party, the borrowings and the other
extensions of credit to the Company hereunder, and the execution, delivery and
performance by each Guarantor of the Loan Documents to which such Guarantor is a
party, (a) have been duly authorized by all requisite corporate, limited
partnership or limited liability company action, (b) will not violate or require
any consent (other than consents as have been made or obtained and which are in
full force and effect) under (i) any provision of law applicable to the Company
or any Guarantor, any applicable rule or regulation of any Governmental
Authority, or the Certificate of Incorporation or By-laws of the Company or the
Certificate of Incorporation, By-Laws, or other organizational documents, as
applicable, of any Guarantor or (ii) any order of any court or other
Governmental Authority binding on the Company or any Guarantor or any indenture,
agreement or other instrument to which the Company or any Guarantor is a party,
or by which the Company or any Guarantor or any of its property is bound and (c)
will not be in conflict with, result in a breach of or constitute (with due
notice and/or lapse of time) a default under any such indenture, agreement
 

39

--------------------------------------------------------------------------------



or other instrument, which conflict, breach or default could reasonably be
expected to have a Material Adverse Effect, or result in the creation or
imposition of any Lien of any nature whatsoever upon any of the property or
assets of the Company or any Guarantor other than as contemplated by this
Agreement or the other Loan Documents. This Agreement and each other Loan
Document to which the Company or any Guarantor is a party constitutes a legal,
valid and binding obligation of the Company and each such Guarantor, as the case
may be, enforceable against the Company and each such Guarantor, as the case may
be, in accordance with its terms except to the extent that enforcement may be
limited by applicable bankruptcy, reorganization, moratorium, insolvency and
similar laws affecting creditors’ rights generally or by equitable principles of
general application, regardless of whether considered in a proceeding in equity
or at law.
 
Section 4.03  Financial Condition.
 
(a)  The Company has heretofore furnished to each Lender (i) the audited
consolidated balance sheet of the Company and its Subsidiaries and the related
consolidated statements of income, retained earnings and cash flow of the
Company and its Subsidiaries, audited by Ernst & Young LLP, independent
auditors, for the fiscal year ended June 30, 2005 and (ii) the unaudited
consolidated balance sheet of the Company and its Subsidiaries and the related
consolidated statements of income, retained earnings and cash flow of the
Company and its Subsidiaries for the six-month period ended December 31, 2005.
The financial statements for the year ended June 30, 2005, referred to in clause
(i) above, were prepared in conformity with Generally Accepted Accounting
Principles, and the financial statements for the fiscal quarter and six-month
period ended December 31, 2005, referred to in clause (ii) above, were prepared
in conformity with Generally Accepted Accounting Principles, (subject to
year-end adjustments and except for the absence of notes thereto), and, in each
case, such financial statements fairly present the consolidated financial
condition and consolidated results of operations of the Company and its
Subsidiaries as of the date of such financial statements and for the periods to
which they relate and since December 31, 2005 no Material Adverse Effect has
occurred. The Company shall deliver to the Administrative Agent, a certificate
of the Chief Financial Officer of the Company to that effect on the Closing
Date. Since the later of (i) the date of the Current SEC Report or (ii) the date
of the most recent pro forma financial statements delivered pursuant to Section
7.06 hereof relating to a completed acquisition, there are no obligations or
liabilities, contingent or otherwise, of the Company or any of its Subsidiaries
which are not reflected or disclosed on such audited statements, the Current SEC
Report or such pro forma financial statements, other than obligations of the
Company and its Subsidiaries incurred in the ordinary course of business.
 
(b)  The Company and each of the Guarantors is Solvent.
 
Section 4.04  Taxes.
 
The Company and each Subsidiary of the Company has filed or has caused to be
filed all tax returns (foreign, federal, state and local) required to be filed
(including, without limitation, with respect to payroll and sales taxes) and the
Company and each Subsidiary of the Company has paid all taxes (including,
without limitation, all payroll and sales taxes), assessments and governmental
charges and levies shown thereon to be due, including interest and penalties
except
 

40

--------------------------------------------------------------------------------



(a) where the failure to file such tax returns or pay such taxes, charges or
levies could not reasonably be expected to have a Material Adverse Effect and
(b) taxes, assessments and governmental charges and levies being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves in conformity with Generally Accepted Accounting Principles
consistently applied shall have been provided on the books of the Company and
its Subsidiaries.
 
Section 4.05  Title to Properties.
 
The Company and each Subsidiary of the Company has good title to its respective
properties and assets reflected on the financial statements referred to in
Section 4.03 hereof, except for such properties and assets as have been disposed
of since the date of such financial statements as no longer used or useful in
the conduct of their respective businesses or as have been disposed of in the
ordinary course of business, and all such properties and assets are free and
clear of all Liens other than Permitted Liens.
 
Section 4.06  Litigation.
 
(a)  Except as set forth on Schedule VI, there are no actions, suits or
proceedings (whether or not purportedly on behalf of the Company or any
Subsidiary of the Company) pending or, to the knowledge of the Company,
threatened against or affecting the Company or any such Subsidiary at law or in
equity or before or by any Governmental Authority, which involve any of the
transactions contemplated herein or which could reasonably be expected to result
in a Material Adverse Effect; and
 
(b)  Neither the Company nor any Subsidiary of the Company is in default with
respect to any judgment, writ, injunction, decree, rule or regulation of any
Governmental Authority which could reasonably be expected to result in a
Material Adverse Effect.
 
Section 4.07  Agreements.
 
Neither the Company nor any Subsidiary of the Company is in violation of or
restricted by its charter or bylaws or in breach or violation of any judgment,
order, writ, injunction, decree or regulation which could reasonably be expected
to have a Material Adverse Effect. Neither the Company nor any Subsidiary of the
Company is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement, indenture,
loan or credit agreement or any lease or other agreement or instrument to which
it is a party, which default could reasonably be expected to have a Material
Adverse Effect.
 
Section 4.08  Compliance with ERISA.
 
Except as set forth on Schedule VII, each Plan is in compliance in all material
respects with ERISA; no Plan is insolvent or in reorganization (as defined in
Section 4241 of ERISA), no Plan has an Unfunded Current Liability, and no Plan
has an accumulated or waived funding deficiency within the meaning of Section
412 of the Code; neither the Company, any Subsidiary of the Company nor any
ERISA Affiliate has incurred any material liability to or on account of a Plan
pursuant to Section 515, 4062, 4063, 4064, 4201 or 4204 of ERISA or reasonably
expects to incur any liability under any of the foregoing Sections on account of
the prior termination of
 

41

--------------------------------------------------------------------------------



participation in or contributions to any such Plan; no proceedings have been
instituted to terminate any Plan; no condition exists which could reasonably be
expected to present a risk to the Company, any Subsidiary of the Company or any
ERISA Affiliate of incurring a liability to or on account of a Plan pursuant to
the foregoing provisions of ERISA and the Code; and no lien imposed under the
Code or ERISA on the assets of the Company, any Subsidiary of the Company or any
of its ERISA Affiliates exists or to the knowledge of the Company is likely to
arise on account of any Plan. The aggregate potential tax liabilities, fines and
penalties related to the items included on Schedule VII would not have a
Material Adverse Effect.
 
Section 4.09  Federal Reserve Regulations; Use of Proceeds.
 
(a)  Neither the Company nor any Subsidiary of the Company is engaged
principally in, nor has as one of its important activities, the business of
extending credit for the purpose of purchasing or carrying any “margin stock”
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System of the United States, as amended from time to time).
 
(b)  No part of the proceeds of any Loan and no other extension of credit
hereunder will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, (i) to purchase or to carry margin stock or to
extend credit to others for the purpose of purchasing or carrying margin stock,
or to refund indebtedness originally incurred for such purposes, or (ii) for any
purpose which violates or is inconsistent with the provisions of Regulation T,
U, or X of the Board of Governors of the Federal Reserve System.
 
(c)  The proceeds of each Loan, and each other extension of credit hereunder,
shall be used solely for the purposes permitted under Section 3.02 hereof.
 

42

--------------------------------------------------------------------------------





 
Section 4.10  Approvals.
 
No registration with or consent or approval of, or other action by, any
Governmental Authority or any other Person is required in connection with the
execution, delivery and performance of this Agreement by the Company or any
Guarantor, or with the execution, delivery and performance of any other Loan
Documents to which it is a party or, with respect to the Company, the borrowings
and each other extension of credit hereunder other than registrations, consents
and approvals received prior to the date hereof and disclosed to the Lenders and
which are in full force and effect or such registrations, consents and approvals
required pursuant to Section 5.01 hereof.
 
Section 4.11  Subsidiaries and Affiliates.
 
Attached hereto as Schedule I is a correct and complete list of each of the
Company’s Subsidiaries and Affiliates (other than individuals) as of the Closing
Date showing as to each Subsidiary and Affiliate (other than individuals), its
name, the jurisdiction of its incorporation or formation, its shareholders or
other owners of an interest in each Subsidiary and Affiliate (other than
individuals) and the number of outstanding shares or other ownership interests
owned by each shareholder or other owner of an interest.
 
Section 4.12  Hazardous Materials.
 
The Company and each Subsidiary are in compliance in all material respects with
all applicable Environmental Laws and neither the Company nor any Subsidiary has
used Hazardous Materials on, from, or affecting any property now owned or
occupied or hereafter owned or occupied by the Company or any such Subsidiary in
any manner which violates any applicable Environmental Law. No prior owner of
any such property or any tenant, subtenant, prior tenant or prior subtenant have
used Hazardous Materials on, from, or affecting such property in any manner
which violates any applicable Environmental Law.
 
Section 4.13  Investment Company Act.
 
Neither the Company nor any Subsidiary of the Company is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
 
Section 4.14  No Default.
 
No Default or Event of Default has occurred and is continuing.
 
Section 4.15  Credit Arrangements.
 
Schedule V hereto is a complete and correct list of all material credit
agreements, indentures, guaranties, Capital Leases and other investments,
agreements and arrangements relating to borrowed money in effect on the Closing
Date providing for or relating to extensions of credit to the Company or any
Subsidiaries of the Company, or any of them (including agreements and
arrangements for the issuance of letters of credit or for acceptance financing)
in respect of which the Company or any Subsidiaries of the Company, or any of
them, are in any
 

43

--------------------------------------------------------------------------------



manner directly or contingently obligated; and the maximum principal or face
amounts of the credit in question, outstanding and which can be outstanding, are
correctly stated, and all Liens of any nature given or agreed to be given as
security therefor are correctly described or indicated in such Schedule.
 
Section 4.16  Permits and Licenses.
 
The Company and each Subsidiary of the Company each has all permits, licenses,
certifications, authorizations and approvals required for it lawfully to own and
operate their respective businesses except those the failure of which to have
could not reasonably be expected to have a Material Adverse Effect.
 
Section 4.17  Compliance with Law.
 
The Company and each Subsidiary of the Company are each in compliance with all
laws, rules, regulations, orders and decrees which are applicable to the Company
or any such Subsidiary, or to any of their respective properties, which the
failure to comply with could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
Section 4.18  Disclosure.
 
Neither this Agreement, any other Loan Document, nor any other document,
certificate or written statement furnished to the Administrative Agent, the
Issuing Lender, or any Lender by or on behalf of the Company or any of its
Subsidiaries for use in connection with the transactions contemplated by this
Agreement contains any untrue statement of material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which they were made.
 
Section 4.19  Labor Disputes and Acts of God.
 
Neither the business nor the properties of the Company or any Subsidiary of the
Company is (i) engaged in any strike, lockout or other labor dispute or (ii)
currently affected by or subject to any fire, explosion, accident, drought,
storm, earthquake, embargo, act of God or other casualty (whether or not covered
by insurance), which could reasonably be expected to have a Material Adverse
Effect.
 
ARTICLE V.
CONDITIONS OF LENDING
 
Section 5.01  Conditions to Initial Extension of Credit.
 
The obligation of each Lender to make its initial Loan hereunder, and the
obligation of the Issuing Lender to issue the initial Letter of Credit, are
subject to the following conditions precedent:
 
(a)  Notes. On or prior to the Closing Date, the Administrative Agent shall have
received (i) for the account of each Lender, a Revolving Credit Note (and the
 

44

--------------------------------------------------------------------------------



Administrative Agent shall promptly provide such Notes to the Lenders) and (ii)
for the account of the Swingline Lender, a Swingline Note, each duly executed by
the Company.
 
(b)  Reaffirmation of Guaranty. On or prior to the Closing Date, the
Administrative Agent shall have received, with a counterpart for each Lender, a
Reaffirmation of Guaranty duly executed by each Guarantor that has executed a
Guaranty or Reaffirmation of Guaranty in connection with the 2004 Credit
Agreement or subsequent to the effective date of the 2004 Credit Agreement, as
the case may be.
 
(c)  Opinion of Counsel. On or prior to the Closing Date, the Administrative
Agent shall have received a written opinion of Cahill Gordon & Reindel LLP,
counsel for the Company and the Guarantors, substantially in the form of Exhibit
F attached hereto.
 
(d)  Supporting Documents. On or prior to the Closing Date, the Administrative
Agent shall have received (i) a certificate of good standing for the Company and
each Guarantor from the secretary of state of the states of their organizational
jurisdiction dated as of a recent date; (ii) certified copies of the Certificate
of Incorporation and By-laws or other organization documents, as applicable of
the Company and each Guarantor; and (iii) a certificate of the Secretary or an
Assistant Secretary of the Company and each Guarantor dated the Closing Date and
certifying: (x) that neither the Certificates of Incorporation nor the By-laws
of the Company or of any Guarantor has been amended since the date of their
certification (or if there has been any such amendment, attaching a certified
copy thereof); (y) that attached thereto is a true and complete copy of
resolutions adopted by the Board of Directors of the Company and by the board of
directors or other governing body or Persons of each Guarantor authorizing the
execution, delivery and performance of each Loan Document to which it is a party
and, with respect to the Company, the borrowings and other extensions of credit
hereunder; and (z) the incumbency and specimen signature of each officer of the
Company and of each officer or other authorized Person of each Guarantor
executing each Loan Document to which the Company or any Guarantor is a party
and any certificates or instruments furnished pursuant hereto or thereto, and a
certification by another officer of the Company and each Guarantor as to the
incumbency and signature of the Secretary or Assistant Secretary of the Company
and each Guarantor.
 
(e)  Insurance. On or prior to the Closing Date, the Administrative Agent shall
have received a certificate or certificates of insurance from an independent
insurance broker or brokers confirming the insurance required to be maintained
pursuant to Section 6.01 hereof.
 
(f)  Fees and Expenses. On or prior to the Closing Date, the Lenders shall have
received all fees that may be payable to them pursuant to this Agreement,
including the upfront fee referred to in Section 3.04(e) hereof, and
reimbursement of expenses in accordance with Section 10.03(b) hereof.
 
(g)  No Litigation. Except as set forth in Schedule VI hereto, there shall exist
no action, suit, investigation, litigation or proceeding affecting the Company
or any of its Subsidiaries pending or, to the knowledge of the Company,
threatened before any court, governmental agency or arbiter that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 

45

--------------------------------------------------------------------------------





 
(h)  Consents and Approvals. Except to the extent the failure to obtain any
consents or approvals, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, all governmental and third party
consents and approvals necessary in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall have been
obtained (without the imposition of any conditions that are not reasonably
acceptable to the Required Lenders) and shall remain in effect, and no law or
regulation shall be applicable in the reasonable judgment of the Required
Lenders that imposes materially adverse conditions upon the transactions
contemplated hereby.
 
(i)  No Material Adverse Changes. There shall not have occurred any material
adverse change in the business, operations, properties or condition (financial
or otherwise) of the Company or any Guarantor, since December 31, 2005.
 
(j)  Financial Statements. The Lenders shall have received the audited
consolidated financial statements of the Company and its Subsidiaries for the
fiscal year ended June 30, 2005; together with the management prepared
consolidated financial statements of the Company and its Subsidiaries for the
fiscal quarter and six-month period ended December 31, 2005.
 
(k)  Management Letters. To the extent any exist and have not been previously
provided to the Administrative Agent, the Administrative Agent shall have
received a copy of the most recent management letter prepared on behalf of the
Company by the Auditor, a copy of which shall be forwarded by the Administrative
Agent to each Lender.
 
(l)  Other Information, Documentation. The Administrative Agent and the Lenders
shall have received such other and further information and documentation as any
of them may reasonably require, including, but not limited to, any information
or documentation relating to compliance by the Company and each Subsidiary of
the Company with the requirements of all Environmental Laws.
 
(m)  Completion of Proceedings. All corporate and other proceedings, and all
documents, instruments and other legal matters in connection with the
transactions contemplated by the Loan Documents, shall be reasonably
satisfactory in form and substance to the Administrative Agent, the Lenders and
their counsel.
 
Section 5.02  Conditions to Extensions of Credit.
 
The obligation of each Lender to make each Loan hereunder and the obligation of
the Issuing Lender to issue, amend, renew or extend any Letter of Credit,
including, without limitation, the initial Loan and initial Letter of Credit,
are further subject to the following conditions precedent:
 
(a)  Representations and Warranties. The representations and warranties by the
Company and each Guarantor pursuant to this Agreement and the other Loan
Documents to which each is a party shall be true and correct in all material
respects on and as of the Borrowing Date or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, with the same
effect as though such representations and warranties had been made on
 

46

--------------------------------------------------------------------------------



and as of such date unless such representation is as of a specific date, in
which case, as of such date.
 
(b)  No Default. No Default or Event of Default shall have occurred and be
continuing on the Borrowing Date or on the date of issuance, amendment, renewal
or extension of a Letter of Credit or will result after giving effect to the
Loan requested or the requested issuance, amendment, renewal or extension of a
Letter of Credit.
 
(c)  Letter of Credit Documentation. With respect to the issuance, amendment,
renewal or extension of any Letter of Credit, the Issuing Lender shall have
received the documents and instruments requested by the Issuing Lender in
accordance with Section 2.03(a) hereof.
 
Each borrowing hereunder and each issuance, amendment, renewal or extension of a
Letter of Credit shall constitute a representation and warranty of the Company
that the statements contained in clauses (a), (b), and (c) of this Section 5.02
are true and correct on and as of the Borrowing Date or as of the date of
issuance, amendment, renewal or extension of a Letter of Credit, as applicable,
as though such representation and warranty had been made on and as of such date.
 
ARTICLE VI.
AFFIRMATIVE COVENANTS
 
The Company covenants and agrees with the Lenders that so long as the
Commitments remain in effect, or any of the principal of or interest on the
Notes or any other Obligations hereunder shall be unpaid it will, and will cause
each of its Domestic and Non-Domestic Subsidiaries, to:
 
Section 6.01  Existence, Properties, Insurance.
 
Do or cause to be done all things necessary to preserve and keep in full force
and effect its corporate, partnership or limited liability company, as
applicable, existence, rights and franchises and comply in all material respects
with all laws applicable to it; at all times maintain, preserve, protect or
renew all franchises, trade names, patents, trademarks and service marks and
preserve all of its property, in each case, material to its business and keep
the same in good repair, working order and condition (normal wear and tear
excepted) and from time to time make, or cause to be made, all needful and
proper repairs, renewals, replacements, betterments and improvements thereto so
that the business carried on in connection therewith may be properly and
advantageously conducted in the ordinary course at all times in the manner and
custom of similar businesses; at all times, preserve and maintain in full force
and effect all governmental rights, privileges, qualifications, permits,
licenses and franchises necessary for the normal conduct of its business; and at
all times maintain insurance covering its assets and its businesses with
financially sound and reputable insurance companies or associations in such
amounts and against such risks (including, without limitation, hazard, business
interruption, public liability and product liability) as are usually carried by
companies engaged in the same or similar business. Notwithstanding the foregoing
to the contrary, Excluded Subsidiaries shall not be subject to the restrictions
set forth in this Section 6.01 to the extent that the Company intends
 

47

--------------------------------------------------------------------------------



to dissolve, wind-up, liquidate or otherwise terminate the existence of such
Excluded Subsidiaries, which actions would otherwise be in violation of this
Section 6.01.
 
Section 6.02  Payment of Indebtedness and Taxes.
 
(a)  Pay all indebtedness and obligations, now existing or hereafter arising, as
and when due and payable and (b) pay and discharge or cause to be paid and
discharged promptly all taxes, assessments and government charges or levies
imposed upon it or upon its income and profits, or upon any of its property,
real, personal or mixed, or upon any part thereof, as and when due and payable,
as well as all lawful claims for labor, materials and supplies or otherwise
which, if unpaid, might become a lien or charge upon such properties or any part
thereof; provided, however, that neither the Company nor any Subsidiary of the
Company shall be required to pay and discharge or cause to be paid and
discharged any such tax, assessment, charge, levy or claim so long as the
validity thereof shall be contested in good faith by appropriate proceedings,
and the Company or such Subsidiary, as the case may be, shall have set aside on
its books adequate reserves determined in accordance with Generally Accepted
Accounting Principles with respect to any such tax, assessment, charge, levy or
claim so contested; further, provided that, subject to the foregoing proviso,
the Company and each Subsidiary of the Company will pay or cause to be paid all
such taxes, assessments, charges, levies or claims upon the commencement of
proceedings to foreclose any lien which has attached as security therefor.
 
Section 6.03  Financial Statements, Reports, etc.
 
Furnish to the Administrative Agent (with sufficient copies for each Lender, and
the Administrative Agent shall promptly furnish a copy thereof to each Lender):
 
(a)  as soon as available and in any event within ninety (90) days of the end of
the fiscal year of the Company, the audited consolidated financial statements of
the Company and its Subsidiaries which shall include the consolidated balance
sheet of the Company and its Subsidiaries as of the end of such fiscal year,
together with the consolidated statement of income and statement of cash flows
for the Company and its Subsidiaries for such fiscal year and as of the end of
and for the prior fiscal year, all prepared in accordance with Generally
Accepted Accounting Principles and accompanied by an opinion thereon of Ernst &
Young LLP or other nationally recognized independent certified public
accountants reasonably acceptable to the Lenders (the “Auditor”) which opinion
shall not include a going concern explanatory paragraph, a qualification as to
Generally Accepted Accounting Principles or like qualification or exception or a
qualification or exception as to the scope of the audit, together with a report
of the Chief Financial Officer of the Company setting forth with respect to each
brand of the Company and its Subsidiaries, the gross revenue and Net Direct
Contributions, in form and substance satisfactory to the Lenders;
 
(b)  as soon as available and in any event within forty-five (45) days after the
end of each of the first, second and third fiscal quarters of the Company, the
unaudited consolidated financial statements of the Company and its Subsidiaries,
which shall include the unaudited consolidated balance sheet of the Company and
its Subsidiaries as of the end of each such quarter, together with the
consolidated statement of income and statement of cash flows of
 

48

--------------------------------------------------------------------------------



the Company and its Subsidiaries for each such quarter and for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, all in reasonable detail stating in comparative form the
respective figures for the corresponding date and period in the previous fiscal
year, all prepared by or under the supervision of the Chief Financial Officer of
the Company in accordance with Generally Accepted Accounting Principles (subject
to year-end adjustments and except for the absence of notes thereto), and,
commencing with the period ending June 30, 2006 and each quarter thereafter, a
report of the Chief Financial Officer of the Company setting forth with respect
to each brand of the Company and its Subsidiaries, the gross revenue and Net
Direct Contributions, in form and substance satisfactory to the Lenders;
 
(c)  a certificate prepared and signed by the Auditor with each delivery
required by clause (a) and a certificate prepared and signed by the Chief
Financial Officer with each delivery required by clause (a) and (b), stating
whether the Auditor or Chief Financial Officer, as the case may be, shall have
obtained knowledge of any Default or Event of Default, together with a
certificate of the Chief Financial Officer of the Company demonstrating that as
of the last day of the relevant fiscal year or quarter, as applicable, the
Company was in compliance with the financial condition covenants set forth in
Section 7.13 hereof;
 
(d)  at all times indicated in clause (a) above, copies of the Company’s annual
financial projections, on a quarterly basis with respect to the next succeeding
fiscal year, in reasonable detail and in form and substance reasonably
satisfactory to the Required Lenders (it being recognized by the Administrative
Agent and the Lenders that future results included in such projections shall not
be viewed as facts and that actual results may differ from projected results);
 
(e)  promptly after filing thereof, copies of all financial statements and
reports that the Company sends to its shareholders, and copies of all regular,
periodic and special financial information, proxy materials, reports and other
information which the Company or any Guarantor shall file with the Securities
and Exchange Commission;
 
(f)  promptly after submission to any government or regulatory agency, all
documents and information furnished to such government or regulatory agency
other than such documents and information prepared in the normal course of
business and which could not reasonably be expected to result in a Material
Adverse Effect; and
 
(g)  promptly, from time to time, such other information regarding the
operations, business affairs and condition (financial or otherwise) of the
Company or any Subsidiary of the Company as any Lender may reasonably request.
 
Section 6.04  Books and Records; Access to Premises.
 
(a)  Maintain adequate records and proper books of record and account in which
full, true and correct entries will be made in a manner to enable the
preparation of financial statements in accordance with Generally Accepted
Accounting Principles, and which shall reflect all financial transactions of the
Company and each of its Subsidiaries and matters involving the assets and
business of the Company and such Subsidiaries.
 

49

--------------------------------------------------------------------------------





 
(b)  At any time and from time to time during normal business hours (and
provided that no Default or Event of Default has occurred and is continuing upon
reasonable prior notice) permit any Lender or any agents or representatives
thereof to examine and make abstracts from the books and records of such
information which such Lender deems is necessary or desirable (including,
without limitation, the financial records of the Company and its Subsidiaries,
but excluding information governed by a written confidentiality agreement which
prohibits such access), and to visit the properties of the Company or any of its
Subsidiaries and to discuss the affairs, finances and accounts of the Company or
any of its Subsidiaries with any of their respective executive officers or the
Company’s independent accountants.Notice of Adverse Change.
 
Section 6.05  Notice of Adverse Change.
 
Promptly notify the Administrative Agent (and the Administrative Agent shall
promptly notify each Lender) in writing of (a) any change in the business or the
operations of the Company or its Subsidiaries which could reasonably be expected
to have a Material Adverse Effect, and (b) any information which indicates that
any financial statements which are the subject of any representation contained
in this Agreement, or which are furnished to the Administrative Agent or the
Lenders pursuant to this Agreement, fail to present fairly, as of the date
thereof and for the period covered thereby, the financial condition and results
of operations purported to be presented therein, disclosing the nature thereof.
 
Section 6.06  Notice of Default.
 
Promptly notify the Administrative Agent (and the Administrative Agent shall
promptly notify each Lender) of any Default or Event of Default which shall have
occurred or the occurrence or existence of any event or circumstance that in the
reasonable judgment of the Company is likely to become a Default or Event of
Default, which notice shall include a written statement as to such occurrence,
specifying the nature thereof and the action (if any) which is proposed to be
taken with respect thereto.
 
Section 6.07  Notice of Litigation.
 
Promptly notify the Administrative Agent (and the Administrative Agent shall
promptly notify each Lender) of any action, suit or proceeding at law or in
equity or by or before any governmental instrumentality or other agency which
could reasonably be expected to have a Material Adverse Effect.
 
Section 6.08  Notice of Default in Other Agreements.
 
Promptly notify the Administrative Agent (and the Administrative Agent shall
promptly notify each Lender) of any default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which the Company or any Subsidiary of the Company is
a party which default could reasonably be expected to have a Material Adverse
Effect.
 
Section 6.09  Notice of ERISA Event.
 
Promptly after the Company or any Guarantor knows any of the following, deliver
to the Administrative Agent a certificate of the Chief Financial Officer of the
Company setting forth details as to the occurrence and the action, if any, which
the Company, such Guarantor or any ERISA Affiliate is required or proposes to
take, together with any notices required or proposed to be given to or filed
with or by the Company, such Guarantor, such ERISA Affiliate, the PBGC, a Plan
participant or the Plan administrator, with respect thereto; that a Reportable
Event has occurred with respect to a Plan, that an accumulated funding
deficiency (as defined in Section 412 of the Code) has been incurred or an
application may be or has been made to the Secretary of the Treasury for a
waiver or modification of the minimum funding standard (including any required
installment payments) or an extension of any amortization period under Section
412 of the Code with respect to a Plan that is a Single Employer Plan (within
the
 

50

--------------------------------------------------------------------------------



meaning of Section 4001(a)(15) of ERISA), that a Plan has been terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA, that one
or more Plans that are Single Employer Plans (within the meaning of Section
400l(a)(15) of ERISA) have an Unfunded Current Liability, that proceedings may
be or have been instituted to terminate a Plan, that a proceeding has been
instituted pursuant to Section 515 of ERISA to collect a delinquent contribution
to a Plan, or that the Company, any Guarantor or any ERISA Affiliate will incur
any liability (including any contingent or secondary liability) to or on account
of the termination of or withdrawal from a Plan under Section 4062, 4063, 4064,
4201 or 4204 of ERISA. Upon request of any Lender, the Company will deliver to
each Lender a complete copy of the annual report (Form 5500) of each Plan that
is a Single Employer Plan (within the meaning of Section 4001(a)(15) of ERISA),
filed with the Internal Revenue Service. In addition to any certificates or
notices delivered to each Lender pursuant to the first sentence hereof, copies
of any other notices received by the Company or any Guarantor required to be
delivered to each Lender hereunder shall be delivered to each Lender no later
than ten days after the later of the date such report or notice has been filed
with the Internal Revenue Service or the PBGC, given to Plan participants or
received by the Company or any Guarantor.
 
Section 6.10  Notice of Environmental Law Violations.
 
Promptly notify the Administrative Agent of the receipt of any notice of an
action, suit, or proceeding before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
pending against the Company or any Subsidiary of the Company relating to any
alleged violation of any Environmental Law which could reasonably be expected to
have a Material Adverse Effect.
 
Section 6.11  Compliance with Applicable Laws.
 
Comply with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority, the breach of which could reasonably be
expected to have a Material Adverse Effect, including, without limitation, the
rules and regulations of the Board of Governors of the Federal Reserve System
and the Federal Deposit Insurance Corporation.
 
Section 6.12  Additional Subsidiaries.
 
Give the Administrative Agent prompt written notice of the creation,
establishment or acquisition, in any manner, of any Subsidiary of the Company
not existing on the Closing Date or of the fact that a Subsidiary has ceased to
be an Excluded Subsidiary. The Company or a Domestic Subsidiary, as appropriate
shall cause each Subsidiary of such Person which is a Domestic Subsidiary and
which is neither a Subsidiary that is not a Guarantor on the Closing Date nor an
Excluded Subsidiary to execute a Guaranty, in the form of Exhibit C hereto
within fifteen (15) Business Days after the creation, establishment or
acquisition of such Subsidiary or of the date such Subsidiary ceases to be an
Excluded Subsidiary and in connection therewith shall deliver or cause to be
delivered such proof of corporate action, incumbency of officers, opinions of
counsel and other documents as are consistent with those delivered as to each
Subsidiary pursuant to Section 5.01 hereof on the Closing Date, or as the
Administrative Agent may request, each in form and substance satisfactory to the
Administrative Agent.
 

51

--------------------------------------------------------------------------------





 
Section 6.13  Environmental Laws.
 
Comply in all material respects with the requirements of all applicable
Environmental Laws, provide to the Lenders all documentation in connection with
such compliance that any of the Lenders may reasonably request, and defend,
indemnify, and hold harmless the Administrative Agent and each Lender and their
respective employees, agents, officers, and directors, from and against any
claims, demands, penalties, fines, liabilities, settlements, damages, costs, or
expenses of whatever kind or nature, known or unknown, contingent or otherwise,
arising out of, or in any way related to, (a) the presence, disposal, or release
of any Hazardous Materials on any property at any time owned or occupied by the
Company or any Subsidiary of the Company, (b) any personal injury (including
wrongful death) or property damage (real or personal) arising out of or related
to such Hazardous Materials, (c) any lawsuit brought or threatened, settlement
reached, or government order relating to such Hazardous Materials, and/or (d)
any violation of applicable Environmental Laws, including, without limitation,
reasonable attorney and consultant fees, investigation and laboratory fees,
court costs, and litigation expenses.
 
Section 6.14  Management Letters.
 
Deliver to the Administrative Agent (and the Administrative Agent shall promptly
deliver a copy to each Lender), as soon as available, but in any event within
seven (7) Business Days of any such letter being issued, a copy of the
management letter addressed to the Company by the Auditor.
 
ARTICLE VII.
NEGATIVE COVENANTS
 
The Company covenants and agrees with the Lenders that so long as the
Commitments remain in effect or any of the principal of or interest on any Note
or any other Obligations hereunder shall be unpaid, it will not, and will not
cause or permit any of its Domestic Subsidiaries or Non-Domestic Subsidiaries,
directly or indirectly, to:
 
Section 7.01  Indebtedness.
 
Incur, create, assume or suffer to exist or otherwise become liable in respect
of any Indebtedness, other than:
 
(a)  Indebtedness incurred prior to the date hereof as described in Schedule III
attached hereto (which is not described in Section 7.01(b) through Section
7.01(k) hereof), but not including any renewals or extensions thereof, and the
Private Placement Notes;
 
(b)  Indebtedness to the Lenders under this Agreement, the Notes or any other
Loan Document;
 
(c)  Indebtedness for trade payables incurred in the ordinary course of business
provided such payables shall be paid or discharged in conformity with customary
practice in the trade, consistent with past practice;
 

52

--------------------------------------------------------------------------------





 
(d)  Indebtedness consisting of guarantees permitted pursuant to Section 7.03
hereof;
 
(e)  subject to Section 7.06 hereof, Subordinated Indebtedness incurred in
connection with Acceptable Acquisitions; provided, however, that no Default or
Event of Default shall have occurred and be continuing at the time of incurrence
thereof or would occur after giving effect to the incurrence of such
Subordinated Indebtedness;
 
(f)  Indebtedness secured by purchase money liens as permitted under Section
7.02(h) hereof or by mortgages on the real property of the Company or any of its
Subsidiaries, and Indebtedness arising under Capital Leases; provided, that the
aggregate amount of such Indebtedness at no time shall exceed 10% of the
Company’s Consolidated Net Worth, determined as of the end of the most recently
completed fiscal quarter of the Company, in accordance with Generally Acceptable
Accounting Principles; and provided, further, that no Default or Event of
Default shall have occurred and be continuing or would occur after giving effect
to the incurrence of such Indebtedness;
 
(g)  Indebtedness with respect to Hedging Agreements entered into by the
Company, provided that such Hedging Agreements shall be entered into in the
ordinary course of its business with respect to its business needs and not for
speculative purposes;
 
(h)  Indebtedness arising under or with respect to foreign exchange contracts
entered into by the Company for the purchase or sale of foreign currency for the
account of the Company or the Guarantors, provided that such foreign exchange
contracts shall be entered into in the ordinary course of its business with
respect to its business needs and not for speculative purposes;
 
(i)  Indebtedness for taxes, assessments or other governmental charges or levies
not yet delinquent or which are being contested in good faith by appropriate
proceedings; provided, however, that adequate reserves with respect thereto are
maintained on the books of the Company or any Subsidiary of the Company in
accordance with Generally Accepted Accounting Principles;
 
(j)  Indebtedness owing by (i) the Company to any Subsidiary of the Company or
(ii) any Subsidiary of the Company to the Company or any other Subsidiary, to
the extent that such Indebtedness is otherwise permitted pursuant to the terms
and conditions of this Agreement; and
 
(k)  Indebtedness not otherwise provided for in Section 7.01(a) through 7.01(j)
hereof in an aggregate amount not to exceed 5% of the Company’s Consolidated Net
Worth, determined as of the end of the most recently completed fiscal quarter of
the Company in accordance with Generally Acceptable Accounting Principles, at
any time outstanding.
 

53

--------------------------------------------------------------------------------





 
Section 7.02  Liens.
 
Incur, create, make, assume or suffer to exist any Lien on any of their
respective assets now or hereafter owned, other than:
 
(a)  Liens existing on the date hereof as set forth on Schedule II attached
hereto (which are not described in Section 7.02(b) through 7.02(k) hereof), but
not including any renewals or extensions thereof;
 
(b)  Liens securing Indebtedness described in Section 7.01(i) hereof, provided
that no notice of lien has been filed or recorded under the Code;
 
(c)  carriers’, warehousemen’s, mechanics’, suppliers’ or other like Liens
arising in the ordinary course of business and not overdue for a period of more
than thirty (30) days or which are being contested in good faith and by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;
 
(d)  Liens incurred or deposits to secure (i) the non-delinquent performance of
tenders, bids, trade contracts (other than for borrowed money), leases,
statutory obligations, (ii) contingent obligations on surety, performance and
appeal bonds, and (iii) other non-delinquent obligations of similar nature; in
each case, incurred in the ordinary course of business;
 
(e)  any attachment, judgment or similar Lien arising in connection with any
court or governmental proceeding provided that the execution or other
enforcement of such Lien is effectively stayed within thirty (30) days after the
entry thereof;
 
(f)  easements, rights of way, restrictions and other similar charges or
encumbrances incurred in the ordinary course of business which, in the
aggregate, do not interfere in any material respect with the occupation, use and
enjoyment by the Company or any Subsidiary of the Company of the property or
assets encumbered thereby in the normal course of their respective business or
materially impair the value of the property subject thereto;
 
(g)  deposits or pledges required in the ordinary course of business in
connection with workmen’s compensation, unemployment insurance and other social
security laws;
 
(h)  purchase money Liens for fixed or capital assets acquired or held by the
Company or its Subsidiaries in the ordinary course of business, securing
Indebtedness permitted pursuant to Section 7.01(f) hereof; provided in each case
(i) no Default or Event of Default shall have occurred and be continuing at the
time such Lien is created or shall occur after giving effect to such Lien, (ii)
such purchase money lien does not exceed 100% of the purchase price of, and
encumbers only, the property acquired, and (iii) such purchase money Lien does
not secure any Indebtedness other than in respect of the purchase price of the
asset acquired;
 
(i)  Liens in favor of banks or other depository institutions upon property or
assets of the Company or any of its Subsidiaries arising under the common law or
pursuant to contractual rights of set off;
 

54

--------------------------------------------------------------------------------





 
(j)  Liens on real property of the Company or any of its Subsidiaries securing
Indebtedness permitted by Section 7.01(f) hereof, provided the Lien is
specifically limited to such real property; and
 
(k) Liens securing the Indebtedness permitted by Section 7.01(k) hereof,
provided such liens secure only such Indebtedness.
 
Section 7.03  Guaranties.
 
Guarantee, endorse, become surety for, or otherwise in any way become or be
responsible for the Indebtedness or obligations of any Person, whether by
agreement to maintain working capital or equity capital or otherwise maintain
the net worth or solvency of any Person or by agreement to purchase the
Indebtedness of any other Person, or agreement for the furnishing of funds,
directly or indirectly, through the purchase of goods, supplies or services for
the purpose of discharging the Indebtedness of any other Person or otherwise, or
enter into or be a party to any contract for the purchase of merchandise,
materials, supplies or other property if such contract provides that payment for
such merchandise, materials, supplies or other property shall be made regardless
of whether delivery of such merchandise, supplies or other property is ever made
or tendered except:
 
(a)  guaranties executed prior to the date hereof as described on Schedule IV
attached hereto (which are not described in Sections 7.03(b) through 7.03(d)
hereof), but not including any renewals or extensions thereof;
 
(b)  endorsements of negotiable instruments for collection or deposit in the
ordinary course of business;
 
(c)  guaranties of any Indebtedness under this Agreement or any other Loan
Document; and
 
(d)  guaranties by the Company of any Indebtedness permitted pursuant to Section
7.01 hereof of any Subsidiary of the Company or guaranties by any Subsidiary of
the Company of such Indebtedness of the Company or any other Subsidiary of the
Company
 
Section 7.04  Sale of Assets.
 
Sell, lease, assign, transfer or otherwise dispose of their now owned or
hereafter acquired respective properties and assets, whether or not pursuant to
an order of a federal agency or commission, except for (a) the sale of inventory
disposed of in the ordinary course of business, (b) the sale or other
disposition of properties or assets no longer used or useful in the conduct of
their respective businesses, (c) the transfer of Intellectual Property to an IP
Subsidiary, (d) a transfer from the Company or any direct or indirect
wholly-owned Guarantor to the Company or another direct or indirect wholly-owned
Guarantor, (e) an arrangement, directly or indirectly, with any Person whereby
it shall sell or transfer any property, whether real or personal, used or useful
in its business, whether now owned or hereafter acquired, if at the time of such
sale or disposition it intends to lease or otherwise acquire the right to use or
possess (except by purchase) such property or like property for a substantially
similar purpose, or (f) the sale or disposition of assets in arms length
transactions; provided that the net book value of all assets
 

55

--------------------------------------------------------------------------------



sold or otherwise disposed of in all such transactions after the Closing Date
pursuant to subsections (b) through (f) of this Section 7.04 shall not exceed at
any time an aggregate amount equal to 25% of the Company’s Consolidated Assets,
determined as of the end of the most recently completed fiscal quarter of the
Company prior to such asset sale.
 
Section 7.05  Sales of Receivables.
 
Sell, transfer, discount or otherwise dispose of notes, accounts receivable or
other obligations owing to the Company or any Subsidiary of the Company, with or
without recourse, except for collection in the ordinary course of business.
 
Section 7.06  Loans and Investments.
 
 
Make or commit to make any advance, loan, extension of credit, or capital
contribution to, or purchase or hold beneficially any stock or other securities,
or evidence of Indebtedness of, purchase or acquire all or a substantial part of
the assets of, make or permit to exist any interest whatsoever in, any other
Person except for (a) the ownership of stock of any Subsidiary existing as of
the Closing Date or acquired after the date hereof pursuant to an Acceptable
Acquisition, provided that the Company has complied with its obligations under
Section 6.12 hereof; (b) loans to directors and employees of the Company or of
any of its Subsidiaries in an amount not to exceed $5,000,000 in the aggregate
at any time outstanding; (c) Eligible Investments; (d) loans and advances by the
Company to any Subsidiary of the Company and loans and advances by any
Subsidiary of the Company to the Company or any other Subsidiary of the Company;
(e) trade credit to customers, provided that such credit is extended in the
ordinary course of the business of the Company or such Subsidiary; (f)
investments in joint ventures in an aggregate amount not to exceed 5% of the
Company’s Consolidated Assets at any time during the term of this Agreement,
determined as of the end of the most recently completed fiscal quarter of the
Company (excluding any amounts that are the result of equity growth resulting
from the increased earnings or other increase in value of the joint venture or
of the entity in which such investment was made), provided, (A) the
documentation governing any such joint venture does not contain restrictions on
distributions or dividends to the Company and (B) any such joint venture is
engaged in the same or a related line of business conducted by the Company (or
the manufacturing of products used in such business); (g) Acceptable
Acquisitions and (h) the acquisition of 1,326,938 ordinary shares of YHS on
September 6, 2005, and the acquisition of additional shares of YHS for
consideration not to exceed $6 million, all pursuant to the terms of the
Subscription Agreement, dated August 3, 2005, between YHS and the Company, and
any additional shares of YHS issued pursuant to any stock split, stock dividend,
recapitalization or other similar transaction.
 

56

--------------------------------------------------------------------------------



 


 
Section 7.07  Nature of Business.
 
Change or alter, in any material respect, the nature of its business from the
nature of the business engaged in by it on the date hereof (or reasonable
extension thereof).
 
Section 7.08  Reserved.
 
Section 7.09  Federal Reserve Regulations.
 
Permit any Loan or the proceeds of any Loan or any other extension of credit
hereunder to be used for any purpose which violates or is inconsistent with the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.
 
Section 7.10  Accounting Policies and Procedures.
 
Permit any change in the accounting policies and procedures of the Company or
any of its Subsidiaries, including a change in fiscal year without the prior
written consent of the Administrative Agent, at its sole discretion; provided,
however, that any policy or procedure required to be changed by the Financial
Accounting Standards Board (or other board or committee thereof) or the SEC in
order to comply with Generally Accepted Accounting Principles may be so changed.
 
Section 7.11  Hazardous Materials.
 
Cause or permit any of its properties or assets to be used to generate,
manufacture, refine, transport, treat, store, handle, dispose of, transfer,
produce or process Hazardous Materials, except in compliance with all applicable
federal, state and local laws or regulations, or cause or permit, as a result of
any intentional or negligent act or omission on the part of the Company or any
of its Subsidiaries, a release of Hazardous Materials onto such property or
asset or onto any other property, except in compliance with such laws and
regulations.
 
Section 7.12  Limitations on Fundamental Changes, Limitations on Consideration.
 
Except for Acceptable Acquisitions, and except as permitted by Section 7.04
hereof, merge or consolidate with, or sell, assign, lease or otherwise dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now or hereafter acquired) to, any
Person, or, except with respect to an Acceptable Acquisition, acquire all of the
stock or all or substantially all of the assets or the business of any Person or
liquidate, wind up or dissolve or suffer any liquidation or dissolution.
Notwithstanding the foregoing, (a) any Subsidiary of the Company may merge with
and into the Company or any Domestic Subsidiary, (b) any Non-Domestic Subsidiary
may merge with and into another Non-Domestic Subsidiary, and (c) the Company may
merge with and into a Domestic Subsidiary in order to effect a change of the
state of incorporation of the Company, provided that in each of the above (i)
the Company shall notify the Administrative Agent not less than ten (10)
Business Days prior to such event and (ii) the surviving entity shall, if
applicable, assume the obligations of the merged entity pursuant to this
Agreement or any of the other Loan Documents and shall execute such documents
and agreements as may be reasonably required by the Administrative Agent.
 

57

--------------------------------------------------------------------------------





 
Section 7.13  Financial Condition Covenants.
 
(a)  Consolidated Total Funded Debt to Consolidated EBITDA. Permit the ratio of
Consolidated Total Funded Debt to Consolidated EBITDA to be greater than
3.50:1.00, determined quarterly with respect to the most recently concluded four
fiscal quarters for which financial statements have been delivered in accordance
with Section 6.03 hereof, provided, however, that the ratio of Consolidated
Total Funded Debt to Consolidated EBITDA may exceed 3.5 to 1.00 at any time
during a Transition Period if such ratio of Consolidated Total Funded Debt to
Consolidated EBITDA exceeded 3.5 to 1.00 as a direct result of the Company or
any Subsidiary of the Company creating, assuming, incurring, guaranteeing or
otherwise becoming liable in respect of Acquisition Debt so long as the ratio of
Consolidated Total Funded Debt to Consolidated EBITDA at all times during such
Transition Period shall not exceed 4.0 to 1.00.
 
(b)  Interest Coverage Ratio. Permit the ratio of Consolidated EBITDA minus (i)
Consolidated Maintenance Capital Expenditures and (ii) cash taxes paid to
Consolidated Interest Expense to be less than 4.00:1.00, determined quarterly
with respect to the most recently concluded four fiscal quarters for which
financial statements have been delivered in accordance with Section 6.03 hereof.
 
Section 7.14  Subordinated Debt.
 
(a) Directly or indirectly prepay, defease, purchase, redeem, or otherwise
acquire any Subordinated Debt or (b) amend, supplement or otherwise modify any
of the subordinated terms thereof in any way which would materially affect the
interests of the Lenders, without the prior written consent of the Required
Lenders.
 
Section 7.15  Dividends.
 
After the Closing Date, declare any dividend on, or make any payment on account
of, or set apart assets for a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of, any shares of any
class of stock of the Company whether now or hereafter outstanding, or make any
other distribution in respect thereof, either directly or indirectly, whether in
cash, securities or property or in obligations of the Company or in any
combination thereof, except (a) dividends paid by a Guarantor to the Company,
and (b) so long as no Default or Event of Default has occurred or is continuing
or would result from the payment thereof, dividends or similar payments in
respect of any shares of the Company’s capital stock, such that both before and
after giving effect thereto, the Company’s Consolidated Net Worth would exceed
the sum of (i) the Consolidated Net Worth of the Company as of December 31,
2005, minus (ii) $50,000,000, plus (iii) 25% of aggregate cumulative
Consolidated Net Income (Net Loss) for the period commencing on January 1, 2006
through the date of such payment. Notwithstanding the foregoing, the Company
shall not be deemed to be in default of its obligations under this Section 7.15
if, as a result of suffering a net loss in any fiscal period, dividends paid
prior to the incurring of such loss would then (as a result of such loss) exceed
the amount permitted to be paid hereunder.
 
Notwithstanding anything to the contrary, so long as no Default or Event of
Default has occurred and is then continuing or would occur by reason of
non-compliance with Section 7.13
 

58

--------------------------------------------------------------------------------



hereof as a result thereof, the Company may repurchase, from time to time, those
shares of stock of the Company sold by the Company to YHS and YHSM, including
all shares of stock of the Company sold in connection with the exercise by YHS
and YHSM of the option for additional shares of stock of the Company, all as set
forth in the Securities Purchase Agreement and the Investor’s Agreement
(collectively, the “Company Shares”). For purposes of calculating compliance
with the first sentence of this Section 7.15, such repurchase of Company Shares
shall be disregarded.
 
Section 7.16  Transactions with Affiliates.
 
Enter into any transaction, including, without limitation, the purchase, sale,
or exchange of property or the rendering of any service, with any Affiliate,
except (i) in the ordinary course of and pursuant to the reasonable requirements
of the Company’s or any of its Subsidiaries’ business (including reasonable and
customary fees paid to officers and directors, employees or consultants of the
Company or any Subsidiary or their respective affiliates for services rendered
thereto consistent with past practices) and upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than they would obtain in a
comparable arms-length transaction with a Person not an Affiliate, (ii) under
written arrangements in existence as of the date of this Agreement and described
on Schedule VIII attached hereto or as otherwise described on such Schedule
VIII, (iii) transactions exclusively between or among the Company and any direct
or indirect wholly-owned Guarantor or exclusively between or among such direct
or indirect wholly-owned Guarantors (which shall include any transactions
between the Company or any Guarantor and Hain Pure Protein Corporation,
notwithstanding anything contained herein to the contrary), provided, such
transactions are not otherwise prohibited by this Agreement, or (iv)
transactions pursuant to Section 7.04(c) and (d) hereof.
 
Section 7.17  Negative Pledge.
 
Enter into any agreement, arrangement or understanding with any Person (other
than the Lenders pursuant to this Agreement or any of the other Loan Documents)
which prohibits or limits the ability of the Company or any of its Subsidiaries
to create, incur, assume or suffer to exist any Lien upon its property, assets
or revenues, whether now owned or hereafter acquired (except insofar as the note
purchase agreement in respect of the Private Placement Notes contains such
prohibitions).
 
ARTICLE VIII.
EVENTS OF DEFAULT
 
Section 8.01  Events of Default.
 
In the case of the happening of any of the following events (each an “Event of
Default”):
 
(a)  failure to pay (i) the principal of any Loan as and when due and payable or
(ii) interest on any Loan, any reimbursement obligations with respect to a
drawing under any Letter of Credit, or any fees under this Agreement, as and
when due and payable and, in the case of this subclause (ii) only, such failure
shall continue unremedied for a period of three (3) Business Days;
 

59

--------------------------------------------------------------------------------





 
(b)  any representation or warranty made or deemed made in this Agreement or any
other Loan Document shall prove to be false or misleading in any material
respect when made or given or when deemed made or given;
 
(c)  any report, certificate, financial statement or other instrument furnished
in connection with this Agreement or any other Loan Document or the extensions
of credit hereunder, shall prove to be false or misleading in any material
respect when made or given or when deemed made or given;
 
(d)  default shall be made in the due observance or performance (beyond any
applicable grace periods, if any) of any covenant, condition or agreement of the
Company or any Subsidiary of the Company to be performed (i) pursuant to Article
6 of this Agreement (other than Section 6.03 and Section 6.04(b) thereof) and,
in the case of this subclause (i) only, such default shall continue unremedied
for a period of thirty (30) consecutive days or (ii) pursuant to any other
provision of this Agreement or any other Loan Document;
 
(e)  default in the performance or compliance in respect of any agreement or
condition relating to any Indebtedness of the Company or any Guarantor in excess
of $7,000,000 individually or in the aggregate (other than the Notes), if the
effect of such default is to accelerate the maturity of such Indebtedness or to
permit the holder or obligee thereof (or a trustee on behalf of such holder or
obligee) to cause such Indebtedness to become due prior to the stated maturity
thereof, or, any such Indebtedness shall not be paid when due (beyond any
applicable grace period);
 
(f)  the Company or any Subsidiary of the Company shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code or any other federal or state bankruptcy, insolvency or similar law,
(ii) consent to the institution of, or fail to controvert in a timely and
appropriate manner, any such proceeding or the filing of any such petition,
(iii) apply for or consent to the employment of a receiver, trustee, custodian,
sequestrator or similar official for the Company or any Subsidiary of the
Company or for a substantial part of its property; (iv) file an answer admitting
the material allegations of a petition filed against it in such proceeding, (v)
make a general assignment for the benefit of creditors, or (vi) take corporate
action for the purpose of effecting any of the foregoing; or the Company, or any
Subsidiary of the Company, becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due;
 
(g)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company or any Subsidiary of the Company or of a substantial part
of their respective property, under Title 11 of the United States Code or any
other federal or state bankruptcy, insolvency or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator or similar official
for the Company or any Subsidiary of the Company or for a substantial part of
their property, or (iii) the winding-up or liquidation of the Company or any
Subsidiary of the Company and such proceeding or petition shall continue
undismissed for thirty (30) days or an order or decree approving or ordering any
of the foregoing shall continue unstayed and in effect for thirty (30) days;
 

60

--------------------------------------------------------------------------------





 
(h)  one or more orders, judgments or decrees for the payment of money in excess
of $5,000,000 in the aggregate shall be rendered against the Company or any
Subsidiary of the Company which is not covered by insurance and the same shall
not have been paid in accordance with such judgment, order or decree or
settlement and either (i) an enforcement proceeding shall have been commenced by
any creditor upon such judgment, order or decree, or (ii) there shall have been
a period of sixty (60) days during which a stay of enforcement of such judgment,
order or decree, by reason of pending appeal or otherwise, was not in effect;
 
(i)  any Plan shall fail to maintain the minimum funding standard required under
Section 412 of the Code for any Plan year or part thereof or a waiver of such
standard or extension of any amortization period is applied for or granted under
Section 412 of the Code, any Plan is terminated by the Company, any Subsidiary
of the Company or any ERISA Affiliate or the subject of termination proceedings
under ERISA, any Plan shall have an Unfunded Current Liability, a Reportable
Event shall have occurred with respect to a Plan or the Company, any Subsidiary
of the Company, or any ERISA Affiliate shall have incurred a liability to or on
account of a Plan under Section 515, 4062, 4063, 4201 or 4204 of ERISA, and
there shall result from any such event or events the imposition of a lien upon
the assets of the Company or any Subsidiary of the Company, the granting of a
security interest on such assets, or a liability to the PBGC or a Plan or a
trustee appointed under ERISA or a penalty under Section 4971 of the Code;
 
(j)  any material provision of any Loan Document shall for any reason cease to
be in full force and effect in accordance with its terms or the Company or any
Guarantor shall so assert in writing;
 
(k)  any Guarantor shall fail to perform or observe any term or provision of
such Guarantor’s Guaranty or any representation or warranty made by any
Guarantor in connection with such Guarantor’s Guaranty shall prove to have been
incorrect in any material respect when made or deemed made;
 
(l)  a Change of Control shall have occurred; or
 
(m) a default shall occur with respect to the Private Placement Notes, if the
effect of such default is to accelerate the maturity of such Private Placement
Notes or to permit the holder or obligee thereof (or a trustee on behalf of such
holder or obligee) to cause such Private Placement Notes to become due prior to
the stated maturity thereof, or, any payments with respect to such Private
Placement Notes shall not be paid when due (beyond any applicable grace period).
 
then, at any time thereafter during the continuance of any such event, the
Administrative Agent may, and, upon the request of the Required Lenders, shall,
by written or telephonic notice to the Company, take either or both of the
following actions, at the same or different times, (a) terminate the Commitments
and (b) declare (i) the Notes, both as to principal and interest, (ii) an amount
equal to the Aggregate Letters of Credit Outstanding and (iii) all other
Obligations, to be forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived,
anything contained herein or in the Notes to the contrary notwithstanding;
provided, however, that if an event specified in Section 8.01(f) and (g) hereof
 

61

--------------------------------------------------------------------------------



shall have occurred, the Commitments shall automatically terminate and interest,
principal and amounts referred to in the preceding clauses (i), (ii) and (iii)
shall be immediately due and payable without presentment, demand, protest, or
other notice of any kind, all of which are expressly waived, anything contained
herein or in the Notes to the contrary notwithstanding. With respect to all
Letters of Credit that shall not have expired or presentment for honor shall not
have occurred, the Company shall provide the Administrative Agent with Cash
Collateral in an amount equal to the aggregate undrawn amount of such Letters of
Credit. Such Cash Collateral shall be applied by the Administrative Agent to
reimburse the Issuing Lender for drawings under Letters of Credit for which the
Issuing Lender has not been reimbursed and, to the extent not so applied, shall
be held for the satisfaction of the reimbursement obligations of the Company at
such time or, if the maturity of the Loans has been accelerated, be applied to
satisfy other Obligations, with any amount remaining after such satisfactions to
be returned to the Company or paid to such other party as may legally be
entitled to the same.
 
ARTICLE IX.
THE ADMINISTRATIVE AGENT
 
Section 9.01  Appointment, Powers and Immunities.
 
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to act as its agent hereunder and under the other Loan Documents with such
powers as are specifically delegated to the Administrative Agent by the terms of
this Agreement and the other Loan Documents together with such other powers as
are reasonably incidental thereto. The Administrative Agent shall have no duties
or responsibilities except those expressly set forth in this Agreement and the
other Loan Documents and shall not be a trustee for any Lender, nor is the
Administrative Agent acting in a fiduciary capacity of any kind under this
Agreement or the other Loan Documents or in respect thereof or in respect of any
Lender. The Administrative Agent shall not be responsible to the Lenders for any
recitals, statements, representations or warranties contained in this Agreement
or the other Loan Documents, in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or the other
Loan Documents, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or the other Loan Documents or
any other document referred to or provided for herein or therein or for the
collectibility of the Loans or for the validity or effectiveness of any
assignment, mortgage, pledge, security agreement, financing statement, document
or instrument, or for the filing, recording, re-filing, continuing or
re-recording of any thereof or for any failure by the Company or any Guarantor
to perform any of its obligations hereunder or under the other Loan Documents.
The Administrative Agent may take all actions by itself and/or it may employ
agents and attorneys-in-fact, and shall not be responsible to any Lender, except
as to money or the securities received by it or its authorized agents, for the
negligence or misconduct of itself or its employees or of any such agents or
attorneys-in-fact, if such agents or attorneys-in-fact are selected by it with
reasonable care. Neither the Administrative Agent nor any of its directors,
officers, employees or agents shall be liable or responsible for any action
taken or omitted to be taken by it or them hereunder or under the other Loan
Documents or in connection herewith or therewith, except for its or their own
gross negligence or willful misconduct.
 
Section 9.02  Reliance by Administrative Agent.
 

62

--------------------------------------------------------------------------------





 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability to any Lender for relying upon, any certification, notice or other
communication (including any thereof by telephone, telecopy or telegram)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by the
Administrative Agent. As to any matters not expressly provided for by this
Agreement or the other Loan Documents, the Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder or
under the other Loan Documents in accordance with instructions signed by the
Required Lenders, or such other number of Lenders as is specified in Section
10.04 hereof, and such instructions of the Required Lenders or other number of
Lenders as aforesaid and any action taken or failure to act pursuant thereto
shall be binding on all of the Lenders.
 
Section 9.03  Events of Default.
 
The Administrative Agent shall not be deemed to have knowledge of the occurrence
of a Default or Event of Default (other than the non-payment of principal of or
interest on the Loans or of fees to the extent the same is required to be paid
to the Administrative Agent for the account of the Lenders) unless the
Administrative Agent has received notice from a Lender or the Company specifying
such Default or Event of Default and stating that such notice is a “Notice of
Default”. In the event that the Administrative Agent receives such a notice of
the occurrence of a Default or Event of Default, the Administrative Agent shall
give prompt notice thereof to the Lenders. The Administrative Agent shall
(subject to Section 9.07 hereof) take such action with respect to such Default
or Event of Default as shall be directed by the Required Lenders, except as
otherwise provided in Section 10.04 hereof; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but is not obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable in the best interest of the Lenders.
 
Section 9.04  Rights as a Lender.
 
With respect to its Commitment and the Loans made by it, the entity which is the
Administrative Agent, in its capacity as a Lender hereunder, shall have the same
rights and powers hereunder as any other Lender and may exercise the same as
though it were not acting as the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless the context otherwise indicates, include each entity
which is the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may (without having to account therefor to any Lender)
accept deposits from, lend money to and generally engage in any kind of banking,
trust or other business with the Company or its Affiliates, as if it were not
acting as the Administrative Agent, and, except to the extent otherwise herein
specifically set forth, the Administrative Agent may accept fees and other
consideration from the Company or its Affiliates, for services in connection
with this Agreement or any of the other Loan Documents or otherwise without
having to account for the same to the Lenders.
 
Section 9.05  Indemnification.
 

63

--------------------------------------------------------------------------------





 
The Lenders shall indemnify the Administrative Agent (to the extent not
reimbursed by the Company under Section 10.03 hereof), ratably in accordance
with the aggregate outstanding principal amount of the Loans made by the Lenders
(or, if no Loans are at the time outstanding, ratably in accordance with their
respective Commitments), for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Administrative Agent in its capacity as the Administrative
Agent in any way relating to or arising out of this Agreement or any of the
other Loan Documents or any other documents contemplated by or referred to
herein or therein or the transactions contemplated hereby and thereby
(including, without limitation, the costs and expenses which the Company is
obligated to pay under Section 10.03 hereof or under the applicable provisions
of any other Loan Document) or the enforcement of any of the terms hereof or of
any other Loan Document, provided that no Lender shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct of the Administrative Agent.
 
Section 9.06  Non-Reliance on Administrative Agent and Other Lenders.
 
Each Lender agrees that it has, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Company and decision to enter into this Agreement and that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement or under the other Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Company of this Agreement or the other Loan
Documents or any other document referred to or provided for herein or therein or
to inspect the properties or books of the Company. Except for notices, reports
and other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent hereunder or under the other Loan Documents,
or furnished to the Administrative Agent with counterparts or copies for the
Lenders, the Administrative Agent shall not have any duty to provide any Lender
with any credit or other information concerning the affairs, financial condition
or business of the Company, which may come into the possession of the
Administrative Agent or any of its Affiliates.
 
Section 9.07  Failure to Act.
 
Except for action expressly required of the Administrative Agent hereunder or
under any other Loan Documents, the Administrative Agent shall in all cases be
fully justified in failing or refusing to act hereunder or thereunder unless it
shall be indemnified to its satisfaction by the Lenders against any and all
liability (except gross negligence and willful misconduct) and expense which may
be incurred by it by reason of taking or continuing to take any such action.
 
Section 9.08  Resignation of an Agent.
 
Subject to the appointment and acceptance of a successor Agent as provided in
this Section 9.08, the Co-Syndication Agents, the Co-Documentation Agents or the
Administrative Agent may resign at any time by notifying the Lenders and the
Company. Upon any such
 

64

--------------------------------------------------------------------------------



resignation, the Required Lenders shall have the right, with the approval of the
Company provided no Default or Event of Default shall have occurred and then be
continuing, and such approval not to be unreasonably withheld, delayed or
conditioned, to appoint a successor to such Agent. If no successor shall have
been so appointed by the Required Lenders (with the approval of the Company) and
shall have accepted such appointment within thirty (30) days after the resigning
Agent gives notice of its resignation, then the resigning Agent may, on behalf
of the Lenders, appoint a successor Agent which shall be a bank of similar
standing with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Agent, and the resigning Agent shall be
discharged from its duties and obligations hereunder as of such date. The fees
payable by the Company to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 10.03 hereof shall continue in effect for the benefit of
such resigning Agent in respect of any actions taken or omitted to be taken by
it while it was acting as an Agent.
 
Section 9.09  Pro Rata Sharing.
 
In the event that at any time any Lender shall obtain payment in respect of the
Obligations, including any payment received by Bank of America, N.A. in
connection with the enforcement of a Guaranty, or receive any collateral in
respect thereof, whether voluntarily or involuntarily, through the exercise of a
right of banker’s lien, set-off or counterclaim against the Company or otherwise
(except pursuant to Section 3.09 or Section 10.05 hereof), which results in it
receiving more than its pro rata share (based on such Lender’s Commitment
Proportion) of the aggregate payments with respect to all of the Obligations
(other than any payment expressly provided hereunder to be distributed on other
than a pro rata basis), then such Lender shall be deemed to have simultaneously
purchased from the other Lenders a share in their Obligations so that the amount
of the Obligations held by each of the Lenders shall be pro rata (based on such
Lender’s Commitment Proportion); provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from the Lender which
received the proportionate over-payment, such purchase shall be rescinded, and
the purchase price and benefits returned, to the extent of such recovery, but
without interest. The Company agrees, to the extent it may do so under
applicable law, that each Lender so purchasing a portion of another Lender’s
Loan or participation in any Letter of Credit may exercise all rights of payment
(including, without limitation, rights of set-off) with respect to such portion
as fully as if such Lender were the direct holder of such portion.
 
ARTICLE X.
MISCELLANEOUS
 
Section 10.01  Notices.
 
All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including telecopy), and unless otherwise
expressly provided herein, shall be conclusively deemed to have been received by
a party hereto and to be effective on the day on which delivered by hand to such
party or one (1) Business Day after being sent by overnight mail
 

65

--------------------------------------------------------------------------------



to the address set forth below, or, in the case of telecopy notice, when
acknowledged as received, or if sent by registered or certified mail, three (3)
Business Days after the day on which mailed in the United States, addressed to
such party at such address:
 
(a) if to the Administrative Agent, at:
 
Bank of America, N.A.
1185 Avenue of the Americas
New York, NY 10036
Attention:  SVP Senior Credit Products Officer
 
Telecopy:  (212) 819-6166
 
With a copy (which shall not constitute notice) to:


Agency Management
100 Federal Street
Mail Stop MA5 1001102
Boston, MA 02110
 
and to:


Goulston & Storrs
400 Atlantic Avenue
Boston, MA 02110
Attention: Philip A. Herman, Esq.
Telecopy: (617) 574-7592


(b) if to the Company, at:
 
The Hain Celestial Group, Inc.
58 South Service Road
Melville, NY 11747
Attention: Ira J. Lamel
Telecopy: (631) 730-2561


 
With a copy (which shall not constitute notice) to:
ilamel@hain-celestial.com


With a copy (which shall not constitute notice) to:


Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
Attention: Geoffrey E. Liebmann, Esq.
Telecopy: (212)269-5420

66

--------------------------------------------------------------------------------





(c) if to any Lender, to its address set forth in the signature page of this
Agreement and to the person so designated;
 


 
- and -
 
(d) as to each party at such other address as such party shall have designated
(i) if such party is a Lender, by written notice to the Administrative Agent and
the Company, (ii) if such party is the Company, by written notice to the
Administrative Agent and to each Lender, and (iii) if such party is the
Administrative Agent, by written notice to the Company and each Lender, in each
case, delivered in accordance with the provisions of this Section 10.01.
 
Section 10.02  Effectiveness; Survival.
 
This Agreement shall become effective on the date on which all parties hereto
shall have signed a counterpart copy hereof and shall have delivered the same to
the Administrative Agent. All representations and warranties made herein and in
the other Loan Documents and in the certificates delivered pursuant hereto or
thereto shall survive the making by the Lenders of the Loans and the issuance by
the Issuing Lender of Letters of Credit, in each case, as herein contemplated
and the execution and delivery to the Lenders of the Notes evidencing the Loans
and shall continue in full force and effect so long as the Obligations hereunder
are outstanding and unpaid and the Commitments are in effect. The obligations of
the Company pursuant to Sections 3.07, 3.08, 3.10, 6.13 and 10.03 hereof shall,
notwithstanding anything herein to the contrary, survive termination of this
Agreement and payment of the Obligations.
 
Section 10.03  Expenses.
 
The Company agrees (a) to indemnify, defend and hold harmless the Administrative
Agent, the Issuing Lender and each Lender and their respective officers,
directors, employees, and affiliates (each, an “indemnified person”) from and
against any and all losses, claims, damages, liabilities, obligations,
penalties, actions, judgments, suits, costs, expenses, or disbursements to which
any such indemnified person may be subject and arising out of or in connection
with the Loan Documents, the financings contemplated hereby, the use of any
proceeds of such financings or any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any of such
indemnified persons is a party thereto, and to reimburse each of such
indemnified persons upon demand for any reasonable legal or other expenses
incurred in connection with the investigation or defending any of the foregoing;
provided that the foregoing indemnity will not, as to any indemnified person,
apply to losses, claims, damages, liabilities, judgments or related expenses to
the extent arising from the willful misconduct or gross negligence of such
indemnified person, (b) to pay or reimburse the Administrative Agent for all its
out-of-pocket costs and reasonable expenses incurred in connection with the
preparation and execution of and any amendment, supplement or modification to
this Agreement, the Notes any other Loan Documents, and any other documents
prepared in connection herewith or therewith, and the consummation of the
transactions contemplated hereby and thereby, including without limitation, the
reasonable fees and disbursements of Goulston & Storrs P.C., counsel to the
Administrative Agent, and (c) to pay or
 

67

--------------------------------------------------------------------------------



reimburse each Lender and the Administrative Agent for all their costs and
expenses incurred in connection with the enforcement and preservation of any
rights under this Agreement, the Notes, the other Loan Documents, and any other
documents prepared in connection herewith or therewith, including, without
limitation, the reasonable fees and disbursements of counsel (including, without
limitation, in-house counsel) to the Administrative Agent and to the several
Lenders, including all such out-of-pocket expenses incurred during any work-out,
restructuring or negotiations in respect of the Obligations.
 
Section 10.04  Amendments and Waivers.
 
With the written consent of the Required Lenders, the Administrative Agent and
the Company may, from time to time, enter into written amendments, supplements
or modifications hereto for the purpose of adding any provisions to this
Agreement or the Notes or any of the other Loan Documents or changing in any
manner the rights of the Lenders or of the Company hereunder or thereunder, and
with the written consent of the Required Lenders the Administrative Agent on
behalf of the Lenders may execute and deliver to the Company a written
instrument waiving, on such terms and conditions as the Administrative Agent or
the Required Lenders may specify in such instrument, any of the requirements of
this Agreement or the Notes or any of the other Loan Documents or any Default or
Event of Default; provided, however, that no such waiver and no such amendment,
or supplement or modification shall (a) extend the maturity of any Note or any
installment thereof; (b) reduce the rate or extend the time of payment of
interest on any Note or any fees payable to the Lenders hereunder; (c) reduce
the principal amount of any Note or the amount of any reimbursement due in
respect of any Letter of Credit; (d) amend, modify or waive any provision of
this Section 10.04; (e) reduce the percentage specified in the definition of
Required Lenders or amend or modify any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination granting consent hereunder; (f) consent to
the assignment or transfer by the Company of any of its rights or obligations
under this Agreement; (g) except as expressly permitted pursuant to this
Agreement or any other Loan Document release any collateral security granted to
the Administrative Agent, if any; (h) release any Guarantor from its Guaranty,
or limit any Guarantor’s liability with respect to its Guaranty; (i) amend the
definition of Acceptable Acquisition; (j) amend the terms of Section 3.11 hereof
(solely as it pertains to the pro rata treatment of the Lenders), or (k) permit
any Letter of Credit issued hereunder to expire on or after the Revolving Credit
Commitment Termination Date, in each case specified in clauses (a) through (k)
above without the written consent of all the Lenders; and provided, further,
that no such waiver and no such amendment, supplement or modification shall (i)
amend, modify, supplement or waive any provision of Article IX with respect to
the Administrative Agent without the written consent of the Administrative Agent
or (ii) increase the amount of any Lender’s Commitment without the written
consent of such Lender. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Company, the Lenders, the Administrative Agent and all future holders
of the Notes.
 
Section 10.05  Successors and Assigns; Participations.
 
(a)  This Agreement shall be binding upon and inure to the benefit of the
Company, the Lenders, the Administrative Agent, all future holders of the Notes
and their
 

68

--------------------------------------------------------------------------------



respective successors and assigns, except that the Company may not assign or
transfer any of its rights or obligations under this Agreement or any other Loan
Document without the prior written consent of each Lender and any such
assignment without such consent shall be null and void.
 
(b)  Any Lender may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time sell to one or more banks or
other financial institutions (“Participants”) participating interests in any
Loan owing to such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder. In the event of any such
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under this Agreement to the other parties under this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Note for
all purposes under this Agreement, and the Company and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. The Company agrees
that each Participant shall be entitled to the benefits of Sections 3.07, 3.08
and 3.10 hereof with respect to its participation in the Commitments and in the
Loans and Letters of Credit outstanding from time to time; provided, however,
that no Participant shall be entitled to receive any greater amount pursuant to
such Sections than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred. No Participant shall have the
right to consent to any amendment to, or waiver of, any provision of this
Agreement, except the transferor Lender may provide in its agreement with the
Participant that such Lender will not, without the consent of the Participant,
agree to any amendment or waiver described in clause (a) through clause (h) of
Section 10.04 hereof.
 
(c)  Subject to the last two sentences of this paragraph (c) any Lender may, in
the ordinary course of its commercial banking business and in accordance with
applicable law, at any time sell to any Lender, any Affiliate of any Lender or
any Approved Fund, and, with the consent of the Administrative Agent, and, so
long as no Default or Event of Default shall have occurred and be continuing,
the Company (which in each case shall not be unreasonably withheld, delayed or
conditioned), to one or more additional banks or other financial institutions
(“Purchasing Lenders”) all or any part of its rights and obligations under this
Agreement and the Notes pursuant to an Assignment and Acceptance Agreement,
executed by such Purchasing Lender, such transferor Lender and the
Administrative Agent (and, in the case of an Assignment and Acceptance Agreement
relating to a Purchasing Lender that is not then a Lender or a domestic banking
affiliate thereof, also executed by the Company), and delivered to the
Administrative Agent for its acceptance. Upon such execution, delivery and
acceptance from and after the effective date specified in such Assignment and
Acceptance Agreement, (i) the Purchasing Lender thereunder shall be a party
hereto and, to the extent provided in such Assignment and Acceptance Agreement,
have the rights and obligations of a Lender hereunder with Commitments as set
forth therein and (ii) the transferor Lender thereunder shall, to the extent
provided in such Assignment and Acceptance Agreement, be released from its
obligations under this Agreement arising after such transfer (and, in the case
of an Assignment and Acceptance Agreement covering all or the remaining portion
of a transferor Lender’s rights and obligations under this Agreement, such
transferor Lender shall cease to be a party hereto except as to Sections 3.07,
3.08, 3.10 and 10.03 hereof for the period prior to the effective date). Such
Assignment and Acceptance Agreement shall be deemed to amend this Agreement to
the extent,
 

69

--------------------------------------------------------------------------------



and only to the extent, necessary to reflect the addition of such Purchasing
Lender and the resulting adjustment of Commitment Proportions arising from the
purchase by such Purchasing Lender of all or a portion of the rights and
obligations of such transferor Lender under or in respect of this Agreement and
the Notes. On or prior to the effective date specified in such Assignment and
Acceptance Agreement, the Company, at its own expense, shall execute and deliver
to the Administrative Agent, in exchange for each surrendered Note, new Notes to
the order of such Purchasing Lender in an amount equal to the Commitments
assumed by it pursuant to such Assignment and Acceptance Agreement and, if the
transferor Lender has retained any Commitment hereunder, a new Note to the order
of the transferor Lender in an amount equal to such Commitment retained by it
hereunder. Such new Notes shall be in a principal amount equal to the principal
amount of such surrendered Note, shall be dated the effective date specified in
the Assignment and Acceptance Agreement and shall otherwise be in the form of
the Notes replaced thereby. The Notes surrendered by the transferor Lender shall
be returned by the Administrative Agent to the Company marked “cancelled”.
Anything in this Section 10.05 to the contrary notwithstanding, no transfer to a
Purchasing Lender shall be made pursuant to this paragraph (c), if (x) such
transfer by any one transferor Lender to any one Purchasing Lender (other than a
Purchasing Lender which is a Lender hereunder prior to such transfer) is in
respect of less than $5,000,000 of the Commitments of such transferor Lender or
(y) after giving effect to such transfer the amount held by any transferor
Lender would be less than $5,000,000. Notwithstanding any of the foregoing of
this paragraph (c) to the contrary, any assignment of any Swingline Commitment
by any Lender shall require the prior approval of the Administrative Agent and
the Swingline Lender.
 
(d)  The Administrative Agent shall maintain at its address referred to in
Section 10.01 hereof a copy of each Assignment and Acceptance Agreement
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the commitments of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of demonstrable error and the Company, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as the owner of the Loans recorded therein for all
purposes of this Agreement. The Register shall be available for inspection by
the Company or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
 
(e)  Upon its receipt of an Assignment and Acceptance Agreement executed by a
transferor Lender and a Purchasing Lender (and, in the case of a Purchasing
Lender that is not then a Lender or an Affiliate thereof, by the Company), the
Administrative Agent shall (i) accept such Assignment and Acceptance Agreement,
(ii) record the information contained therein in the Register, and (iii) give
prompt notice of such acceptance and recordation to the Lenders and the Company.
 
(f)  The Company authorizes each Lender to disclose to any Participant or
Purchasing Lender (each, a “Transferee”) and any prospective Transferee any and
all financial information in such Lender’s possession concerning the Company and
its Affiliates which has been delivered to such Lender by or on behalf of the
Company pursuant to this Agreement or which has been delivered to such Lender by
the Company in connection with such Lender’s credit evaluation of the Company
and its Subsidiaries prior to entering into this Agreement.
 

70

--------------------------------------------------------------------------------





 
(g)  If, pursuant to this Section 10.05, any interest in this Agreement, a
participation agreement, or any Note is transferred to any transferee which is
organized under the laws of any jurisdiction other than the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, (i) to represent to the transferor
Lender (for the benefit of the transferor Lender, the Administrative Agent and
the Company) that under applicable law and treaties no taxes will be required to
be withheld by the Administrative Agent, the Company, or the transferor Lender
with respect to any payments to be made to such Transferee in respect of the
Loans, (ii) to furnish to the Administrative Agent, the transferor Lender and
the Company either U.S. Internal Revenue Service Form W-8ECI or U.S. Internal
Revenue Service Form W-8BEN (wherein such Transferee claims entitlement to
complete exemption from U.S. federal withholding tax on all interest payments
hereunder) and (iii) to agree (for the benefit of the Administrative Agent, the
transferor Lender and the Company) to provide the Administrative Agent, the
transferor Lender and the Company a new Form W-8ECI or Form W-8BEN upon the
expiration or obsolescence of any previously delivered form and comparable
statements in accordance with applicable U.S. laws and regulations and
amendments duly executed and completed by such Transferee, and to comply from
time to time with all applicable U.S. laws and regulations with regard to such
withholding tax exemption.
 
(h)  Any Lender may at any time pledge or assign or grant a security interest in
all or any part of its rights under this Agreement and the other Loan Documents,
including any portion of its Notes, to any of the twelve (12) Federal Reserve
Banks organized under Section 4 of the Federal Reserve Act, 12 U.S.C. Section
341, provided that no such assignment shall release the transferor Lender from
its Commitments or its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party to this Agreement.
 
Section 10.06  No Waiver; Cumulative Remedies.
 
Neither any failure nor any delay on the part of any Lender, the Issuing Lender
or the Administrative Agent in exercising any right, power or privilege
hereunder or under any Note or any other Loan Document shall operate as a waiver
thereof, nor shall a single or partial exercise thereof preclude any other or
further exercise of any other right, power or privilege. The rights, remedies,
powers and privileges herein provided or provided in the other Loan Documents
are cumulative and not exclusive of any rights, remedies powers and privileges
provided by law.
 
Section 10.07  APPLICABLE LAW.
 
THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO
CONFLICTS OR CHOICE OF LAW, OTHER THAN GENERAL OBLIGATIONS LAW §§ 5-1401 AND
5-1402).
 
Section 10.08  SUBMISSION TO JURISDICTION; JURY WAIVER.
 
THE COMPANY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY FEDERAL OR
STATE COURT IN THE STATE OF NEW YORK, COUNTY OF NEW YORK, COUNTY OF NASSAU OR
COUNTY OF
 

71

--------------------------------------------------------------------------------



SUFFOLK IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, AND TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE COMPANY HEREBY WAIVES AND AGREES NOT TO ASSERT BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING ANY
CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH FEDERAL OR
STATE COURTS, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OTHER DOCUMENT OR INSTRUMENT
REFERRED TO HEREIN OR THEREIN OR THE SUBJECT MATTER HEREOF OR THEREOF MAY NOT BE
LITIGATED IN OR BY SUCH FEDERAL OR STATE COURTS. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE COMPANY AGREES NOT TO (i) SEEK AND HEREBY WAIVES THE RIGHT
TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF ANY OTHER NATION
OR JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH
JUDGMENT OR (ii) ASSERT ANY COUNTERCLAIM IN ANY SUCH SUIT, ACTION OR PROCEEDING
UNLESS SUCH COUNTERCLAIM IS A COMPULSORY OR MANDATORY COUNTERCLAIM UNDER
APPLICABLE LAWS GOVERNING CIVIL PROCEDURE. THE COMPANY AGREES THAT SERVICE OF
PROCESS MAY BE MADE UPON IT BY CERTIFIED OR REGISTERED MAIL TO THE ADDRESS FOR
NOTICES SET FORTH IN THIS AGREEMENT OR ANY METHOD AUTHORIZED BY THE LAWS OF NEW
YORK. EACH PARTY HERETO KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE
RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY RELATING THERETO, AND AGREES THAT NO PARTY WILL SEEK TO CONSOLIDATE ANY
SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, THE COMPANY HEREBY WAIVES ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE
OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. THE COMPANY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER OR ANY LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THEY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR
THE LENDERS TO ENTER INTO THIS AGREEMENT AND TO MAKE THE LOANS AND OTHER
EXTENSIONS OF CREDIT.
 
Section 10.09  Severability.
 

72

--------------------------------------------------------------------------------





 
In case any one or more of the provisions contained in this Agreement, any Note
or any other Loan Document should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby.
 
Section 10.10  Right of Setoff.
 
The Company and the Guarantors hereby grant to the Administrative Agent, the
Issuing Lender, each-Lender and each Affiliate of each Lender, a continuing
lien, security interest and right of setoff as security for all liabilities and
obligations to the Administrative Agent, the Issuing Lender and each Lender,
whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of the Administrative Agent, the Issuing Lender, any
Lender, any Affiliate of such Lender or any entity under the control of Bank of
America, N.A. and its successors or assigns or in transit to any of them. At any
time, without demand or notice (any such notice being expressly waived by the
Company), the Administrative Agent, the Issuing Lender, each Lender and each
Affiliate of each Lender may set off the same or any part thereof and apply the
same to any liability or obligation of the Company or any Guarantor even though
unmatured and regardless of the adequacy of any other collateral securing this
Agreement. ANY AND ALL RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT, THE ISSUING
LENDER, EACH LENDER OR ANY AFFILIATE OF EACH LENDER TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THIS AGREEMENT,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF THE COMPANY OR ANY GUARANTOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.
 
Section 10.11  Confidentiality.
 
The Administrative Agent, each Lender and any Affiliates thereof agree to keep
confidential all non-public information, materials and documents furnished by
the Company to the Administrative Agent and the Lenders pursuant to this
Agreement (the “Confidential Information”). Notwithstanding the foregoing, such
party shall be permitted to disclose Confidential Information (a) to such of its
officers, directors, employees, agents, representatives and professional
advisors in any of the transactions contemplated by, or the administration of,
this Agreement; (b) to the extent required by applicable laws and regulations or
by any subpoena or similar legal process, or requested by any governmental
agency or authority; (c) to the extent such Confidential Information (i) becomes
publicly available other than as a result of a breach of this Section 10.11 by
the disclosing party, or (ii) becomes available to such party on a
non-confidential basis from a source other than the Company or its Subsidiaries
which to such party’s knowledge is not prohibited from disclosing such
Confidential Information to such party by a contractual or other legal
obligation; (d) to the extent the Company or any of its Subsidiaries shall have
consented to such disclosure in writing; or (e) to any prospective transferee or
participant in connection with any contemplated transfer of the Notes or any
interest therein provided such transferee or participant agrees to treat the
Confidential Information in a manner consistent with this Section 10.11. Nothing
herein shall prohibit the disclosure of Confidential Information in connection
with any litigation or where such disclosure is pursuant to applicable
 

73

--------------------------------------------------------------------------------



laws, regulations, court order or similar legal process; provided, however, in
the event that such party is requested or required by law to disclose any of the
Confidential Information, such party shall provide the Company with written
notice, unless notice is prohibited by law, of any such request or requirement
so that the Company may seek a protective order or other appropriate remedy;
provided that no such notification shall be required in respect of any
disclosure to regulatory authorities having jurisdiction over such party.
 

Section 10.12  
Provisions Regarding Co-Syndication Agents, Co-Documentation Agents, and
Managing Agent.

 
The Co-Syndication Agents, the Co-Documentation Agents and the Managing Agent
shall have no duties or responsibilities hereunder.
 
Section 10.13  Headings.
 
Section headings used herein are for convenience of reference only and are not
to affect the construction of or be taken into consideration in interpreting
this Agreement.
 
Section 10.14  Construction.
 
This Agreement is the result of negotiations between, and has been reviewed by,
each of the Company, the Administrative Agent, the Lenders and their respective
counsel. Accordingly, this Agreement shall be deemed to be the product of each
party hereto, and no ambiguity shall be construed in favor of or against either
the Company, the Administrative Agent, or any Lender.
 
Section 10.15  Counterparts.
 
This Agreement may be executed in two or more counterparts, each of which shall
constitute an original, but all of which, taken together, shall constitute one
and the same instrument.
 
Section 10.16  No Advisory or Fiduciary Responsibility
 
In connection with all aspects of each transaction contemplated hereby, the
Company acknowledges and agrees that: (i) the credit extensions provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are arm’s-length commercial transactions between
the Company and its Affiliates, on the one hand, and the Administrative Agent
and the Lead Arranger, on the other hand, and the Company is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and the Lead Arranger each is and has been acting solely as
a principal and is not the financial advisor, agent or fiduciary, for the
Company or any of its Affiliates, stockholders, creditors or employees or any
other Person; (iii) neither the Administrative Agent nor the Lead Arranger has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Company with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment,
 

74

--------------------------------------------------------------------------------



waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent or the Lead Arranger has advised or is
currently advising the Company or any of its Affiliates on other matters) and
neither the Administrative Agent nor the Lead Arranger has any obligation to the
Company or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Lead Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and its Affiliates, and
neither the Administrative Agent nor the Lead Arranger has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent and the Lead Arranger have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Company has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. The Company hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent and the Lead Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with the
transactions contemplated by this Agreement.
 
Section 10.17  USA Patriot Act Notice
 
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Company that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Company, which information includes the name and address of the Company and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Company in accordance with the Act.
 


 
[Remainder of page intentionally left blank. Signature pages to follow.]
 


 

75

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company, the Administrative Agent and the Lenders have
caused this Agreement to be duly executed by their duly authorized officers, as
of the day and year first above written.
 
THE HAIN CELESTIAL GROUP, INC.
 
 
By: /s/ Ira J. Lamel            
Name: Ira J. Lamel
Title: Executive Vice President, Chief
Financial Officer, Treasurer and Secretary


--------------------------------------------------------------------------------





Bank of America, N.A.
as Administrative Agent
 
 
By: /s/ Carol G. Alm        
Name: Carol G. Alm
Title:
 
 
Bank of America, N.A.
Agency Management
100 Federal Street
Mail Stop MA5 1001102
Boston, MA 02110





--------------------------------------------------------------------------------





Revolving Credit
 
Commitment: $32,000,000
BANK OF AMERICA, N.A.,
 
as a Lender, as Swingline Lender
 
and as an Issuing Lender
     
By: /s/ Steven J. Melicharek 
 
Name: Steven J. Melicharek
 
Title: SVP Senior Credit Products Officer
     
Lending Office for Base Rate Loans
 
and for Adjusted Libor Loans:
     
Bank of America, N.A.
 
1185 Avenue of the Americas
 
New York, NY 10036
 
Attention: SVP Senior Credit
 
Products Officer
 
Telephone: (212) 819-6002
 
Telecopy: (212) 819-6166
         
Address for Notices:
     
Bank of America, N.A.
 
1185 Avenue of the Americas
 
New York, NY 10036
 
Attention: SVP Senior Credit
 
Products Officer
 
Telephone: (212) 819-6002
 
Telecopy: (212) 819-6166
       


--------------------------------------------------------------------------------





Revolving Credit
 
Commitment: $25,000,000
NORTH FORK BANK,
 
as a Lender and as Managing Agent
     
By: /s/ Robert J. Milas
 
Name: Robert J. Milas
 
Title: Vice President
     
Lending Office for Base Rate Loans
 
and for Adjusted Libor Loans:
     
North Fork Bank
 
275 Broad Hollow Road
 
Melville, NY 11747
 
Attention: Robert J. Milas
 
Vice President
 
Telephone: (631) 531-2394
 
Telecopy: (631) 531-2797
         
Address for Notices:
     
North Fork Bank
 
275 Broad Hollow Road
 
Melville, NY 11747
 
Attention: Robert J. Milas
 
Vice President
 
Telephone: (631) 531-2394
 
Telecopy: (631) 531-2797


--------------------------------------------------------------------------------





Revolving Credit
HSBC BANK USA,
Commitment: $27,000,000
as a Lender and as Co-
 
Documentation Agent
     
By:/s/ Christopher J. Mendelsohn
 
Name: Christopher J. Mendelsohn
 
Title: First Vice President
         
Lending Office for Base Rate Loans
 
and for Adjusted Libor Loans:
     
HSBC Bank USA
 
534 Broad Hollow Road
 
Melville, New York 11747
 
Attention: Christopher J.
 
Mendelsohn, First Vice President
 
Telephone: (631) 752-4343
 
Telecopy: (631) 752-4340
     
Address for Notices:
     
HSBC Bank USA
 
534 Broad Hollow Road
 
Melville, New York 11747
 
Attention: Christopher J.
 
Mendelsohn, First Vice President
 
Telephone: (631) 752-4343
 
Telecopy: (631) 752-4340
       


--------------------------------------------------------------------------------





Revolving Credit
 
Commitment; $27,000,000
FIRST PIONEER FARM
 
CREDIT, ACA,
 
as a Lender and as Co-
 
Documentation Agent
     
By: /s/ Carol L. Sobson
 
By: Carol L. Sobson
 
Title: Vice President
     
Lending Office for Base Rate Loans
 
and for Adjusted Libor Loans:
     
First Pioneer Farm Credit, ACA
 
174 South Road
 
Enfield, Connecticut 06082
 
Attention: James D. Miller,
 
Senior Vice President - Finance
 
Telephone: (860)741-4380
 
Telecopy: (860) 741-4389
     
Address for Notices:
     
First Pioneer Farm Credit, ACA
 
174 South Road
 
Enfield, Connecticut 06082
 
Attention: Carol L. Sobson, Vice President
 
Telephone: (860) 741-4380
 
Telecopy: (860) 741-4389
   


--------------------------------------------------------------------------------





Revolving Credit
 
Commitment: $10,000,000
THE BANK OF NEW YORK,
 
as a Lender
         
By: /s/ Edward P. Nallan, Jr.
 
Name: Edward P. Nallan, Jr.
 
Title: Vice President
     
Lending Office for Base Rate Loans
 
and for Adjusted Libor Loans:
     
The Bank of New York
 
1401 Franklin Avenue
 
Garden City, New York 11530
 
Attention: Edward P. Nallan
 
Telephone: (516)294-2269
 
Telecopy: (516) 294-2055
     
Address for Notices:
     
The Bank of New York
 
1401 Franklin Avenue
 
Garden City, New York 11530
 
Attention: Edward P. Nallan
 
Telephone: (516) 294-2269
 
Telecopy: (516) 294-2055
       


--------------------------------------------------------------------------------





Revolving Credit
 
Commitment: $27,000,000
KEYBANK NATIONAL
 
ASSOCIATION,
 
as a Lender and as Co-Syndication
 
Agent
         
By: /s/ Jeffrey R. Dincher
 
Name: Jeffrey R. Dincher
 
Title: Assistant Vice President
 
   
Lending Office for Base Rate Loans
 
and for Adjusted Libor Loans:
     
KeyBank National Association
 
127 Public Square
 
Cleveland, Ohio 44144
 
Attention; Melissa Pelham
 
Telephone: (216) 689-0206
 
Telecopy: (216) 689-5962
     
Address for Notices:
     
KeyBank National Association
 
127 Public Square
 
Cleveland, Ohio 44144
 
Attention: Jeff Dincher, Portfolio
 
Manager
 
Telephone: (216) 689-5562
 
Telecopy: (216)689-4981
       


--------------------------------------------------------------------------------





Revolving Credit
CITIBANK, N.A.,
Commitment: $27,000,000
as a Lender and as Co-Syndication
 
Agent
         
By: /s/ William A. DeMilt, Jr.
 
Name: William A. DeMilt, Jr.
 
Title: Vice President
     
Lending Office for Base Rate Loans
 
and for Adjusted Libor Loans:
     
Citibank, N.A.
 
1 Reckson Plaza
 
Uniondale, New York 11556
 
Attention: Joann Alter
 
Telephone: (516) 296-6173
 
Telecopy: (212) 296-5394
     
Address for Notices:
     
Citibank, N.A.
 
1 Reckson Plaza
 
Uniondale, New York 11556
 
Attention: Joann Alter
 
Telephone: (516) 296-6173
 
Telecopy: (212) 296-5394
       


--------------------------------------------------------------------------------





Revolving Credit
JPMorgan Chase Bank, N.A.,
Commitment: $15,000,000
as a Lender
             
By: /s/ Jules Panno
 
Name: Jules Panno
 
Title: Vice President
     
Lending Office for Base Rate Loans
 
and for Adjusted Libor Loans:
     
JPMorgan Chase Bank, N.A.
 
395 North Service Road - 3rd Floor
 
Melville, NY 11747
 
Attention: Jules Panno
 
Telecopy: (631) 755-5184
     
Address for Notices:
     
JPMorgan Chase Bank, N.A.
 
395 North Service Road - 3rd Floor
 
Melville, NY 11747
 
Attention: John Budzynski
 
Telephone: (631) 755-5179
 
Telecopy: (631) 755-5184
   


--------------------------------------------------------------------------------





Revolving Credit
KBC BANK N.V.,
Commitment: $15,000,000
as a Lender
             
By: /s/ Michael Curran
 
Name: Michael Curran
 
Title: First Vice President
     
By:/s/ Robert M. Surdam
 
Name: Robert M. Surdam
 
Title: Vice President
     
Lending Office for Base Rate Loans:
     
KBC Bank N.V., New York Branch
 
125 West 55th Street
 
New York, New York 10019
 
Attention: Rose Pagan
 
Telephone: (212)541-0657
 
Telecopy: (212) 956-5581
     
Lending Office for Adjusted Libor Loans:
     
KBC Bank N.V., Grand Cayman Branch
 
125 West 55th Street
 
New York, New York 10019
 
Attention: Rose Pagan
 
Telephone: (212) 541-0657
 
Telecopy: (212)956-5581
     
Address for Notices:
     
KBC Bank N.V
 
125 West 55th Street
 
New York, New York 10019
 
Attention: Robert Surdam
 
Telephone: (212) 541-0704
 
Telecopy: (212) 541-0793
       


--------------------------------------------------------------------------------





Revolving Credit
 
Commitment: $25,000,000
COBANK, ACB, as a Lender
             
By: /s/ Mary Beth Curry
 
Name: Mary Beth Curry
 
Title: Vice President
     
Lending Office for Base Rate Loans
 
and for Adjusted Libor Loans:
     
CoBank, ACB
 
5500 S. Quebec Street
 
Greenwood Village, Colorado 80111
 
Attention: Deann Sullivan
 
Telephone: (303) 740-4315
 
Telecopy: (303) 740-4021
     
Address for Notices:
     
CoBank, ACB
 
5500 S. Quebec Street
 
Greenwood Village, Colorado 80111
 
Attention: Thomas N. Martin, Vice President
 
Telephone: (303) 740-4312
 
Telecopy: (303) 224-6119
   


--------------------------------------------------------------------------------





Revolving Credit
 
Commitment: $20,000,000
Cooperative Centrale Raiffeisen-
 
Boerenleenbank B.A. “Rabobank
 
International”, New York Branch
 
as a Lender
         
By: /s/ Theodore Cox
 
Name: Theodore Cox
 
Title: Executive Director
     
By: /s/ Rebecca Morrow
 
Name: Rebecca Morrow
 
Title: Executive Director
     
Lending Office for Base Rate Loans
 
and for Adjusted Libor Loans:
     
Rabobank International
 
245 Park Ave
 
New York, NY 10167
 
Attention: Ann McDonough
 
Telephone: 201-499-5318
 
Telecopy: 201-499-5326
     
Address for Notices:
     
Rabobank International
 
245 Park Ave
 
New York, NY 10167
 
Attention: Theodore W. Cox
 
Telephone: (404) 877-9109
 
Telecopy: (404)877-9150
   


